Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06652 Artio Global Investment Funds (Exact name of registrant as specified in charter) 330 Madison Avenue, New York, NY (Address of principal executive offices) (Zip code) Anthony Williams c/o Artio Global Management, LLC 330 Madison Avenue New York, NY 10017 (Name and address of agent for service) Registrant’s telephone number, including area code: (212) 297-3600 Date of fiscal year end: 10/31 Date of reporting period: 7/1/08 - 6/30/09 Item 1. Proxy Voting Record. ARTIO GLOBAL HIGH INCOME FUND BIOFUEL ENERGY ASA Ticker: Security ID: R1137LAA6 Meeting Date: NOV 21, 2008 Meeting Type: Bondholder Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Notice of Meeting For Did Not Vote Management 2 Approve Agenda For Did Not Vote Management 3 Designate Inspector(s) of the Minutes For Did Not Vote Management of Meeting 4 Amend Conditions of Loan Agreement For Did Not Vote Management FEDERAL-MOGUL CORP. Ticker: FDML Security ID: 313549404 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: APR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Carl C. Icahn For Withhold Management 1.2 Elect Director Jose Maria Alapont For Withhold Management 1.3 Elect Director George Feldenkreis For For Management 1.4 Elect Director Vincent J. Intrieri For Withhold Management 1.5 Elect Director J. Michael Laisure For For Management 1.6 Elect Director Keith A. Meister For Withhold Management 1.7 Elect Director David S. Schechter For Withhold Management 1.8 Elect Director Neil S. Subin For For Management 1.9 Elect Director James H. Vandenberghe For For Management NEWALTA INC Ticker: NAL Security ID: 65020P103 Meeting Date: MAY 13, 2009 Meeting Type: Annual/Special Record Date: MAR 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Deloitte & Touche LLP as For For Management Auditors and Authorize Board to Fix Their Remuneration 2 Elect Alan P. Cadotte, Robert M. For For Management MacDonald, R. Vance Milligan, R.H. (Dick) Pinder, Gordon E. Pridham, Susan L. Riddell Rose, Ronald L. Sifton and Barry D. Stewart as Directors 3 Allow Board to Appoint Additional For For Management Directors Between Annual Meetings 4 Change Company Name to Newalta For For Management Corporation NEWALTA INCOME FUND Ticker: NAL Security ID: 65020R109 Meeting Date: DEC 17, 2008 Meeting Type: Special Record Date: NOV 12, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Plan of Arrangement: Conversion For For Management to Corporation 2 Approve Incentive Option Plan For For Management 3 Approve Shareholder Rights Plan For For Management PETROMENA ASA Ticker: Security ID: R69629AB0 Meeting Date: JAN 16, 2009 Meeting Type: Bondholder Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Summons For Did Not Vote Management 2 Approve Agenda For Did Not Vote Management 3 Elect Two Persons to Sign Minutes For Did Not Vote Management Together with Chairman 4 Consent to Partial Redemption and For Did Not Vote Management Release of Security PETROMENA ASA Ticker: Security ID: R69629AB0 Meeting Date: FEB 18, 2009 Meeting Type: Bondholder Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Summons None Did Not Vote Management 3 Approve Agenda None Did Not Vote Management 4 Elect Two Persons to Sign Minutes None Did Not Vote Management Together with Chairman 5 Consent to Engagement of Financial None Did Not Vote Management Advisor; Consent to Engagement of Rig Broker; Consent to Pay Certain Fees and Legal Expenses to Trustee, Rig Broker, Legal Advisor and Financial Advisor PETROMENA ASA Ticker: Security ID: R69629AB0 Meeting Date: MAR 11, 2009 Meeting Type: Bondholder Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Summons For Did Not Vote Management 2 Approve Agenda For Did Not Vote Management 3 Designate Inspector(s) of Minutes of For Did Not Vote Management Meeting 4 Amend Bond Loan Agreement: Sale of Rig, For Did Not Vote Management Etc. 5 Amend Bond Loan Agreement: Increase For Did Not Vote Management Carve-out Amount for First Priority Debt Related to Rig 1, Etc 6 Amend Bond Loan Agreement: Increase For Did Not Vote Management Carve-out Amount for First Priority Debt Related to Rig 1, Etc PETRORIG III PTE LTD Ticker: Security ID: Y6825AAA8 Meeting Date: JUN 2, 2009 Meeting Type: Bondholder Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Summons For Did Not Vote Management 2 Approve Agenda For Did Not Vote Management 3 Elect Two Bondholders to Sign the For Did Not Vote Management Minutes Together with the Chairman 4 Consent to Certain Proposals For Did Not Vote Management PROGRESS ENERGY RESOURCES CORP Ticker: PRQ Security ID: 74326Y107 Meeting Date: APR 30, 2009 Meeting Type: Annual/Special Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors at Eight For For Management 2 Elect David D. Johnson, Howard J. For For Management Crone, Gary E. Perron, Donald F. Archibald, Michael R. Culbert, Terrance D. Svarich, John A. Brussa and Brian McLachlan as Directors 3 Approve KPMG LLP as Auditors and For For Management Authorize Board to Fix Their Remuneration 4 Amend Articles Re: Removal of For For Management Performance Shares from Authorized Share Capital PROGRESS ENERGY TRUST Ticker: PGX.U Security ID: 74326T108 Meeting Date: JAN 14, 2009 Meeting Type: Special Record Date: DEC 2, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Arrangement for Merger with For For Management ProEx Energy Ltd. 2 Approve Share Unit Plan for ProEx For For Management Energy Ltd. upon Completion of the Arrangement 3 Approve Stock Option Plan for ProEx For For Management Energy Ltd. upon Completion of the Arrangement ZARGON ENERGY TRUST (ZARGON OIL & GAS LTD) Ticker: ZAR.U Security ID: 989132105 Meeting Date: APR 22, 2009 Meeting Type: Annual/Special Record Date: MAR 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Directors of Zargon Oil & For For Management Gas Ltd. at Seven 2.1 Elect Director K. James Harrison For For Management 2.2 Elect Director Craig H. Hansen For For Management 2.3 Elect Director Kyle D. Kitagawa For For Management 2.4 Elect Director Margaret A. McKenzie For For Management 2.5 Elect Director Jim Peplinski For For Management 2.6 Elect Director J. Graham Weir For For Management 2.7 Elect Director Grant A. Zawalsky For For Management 3 Approve Ernst & Young LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration 4 Amend Trust Unit Rights Incentive Plan For For Management ARTIO GLOBAL INTERNATIONAL EQUITY FUND ABB LTD. Ticker: ABBN Security ID: H0010V101 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None Did Not Vote Management Statutory Reports (Non-Voting) 2.1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2.2 Approve Remuneration Report For Did Not Vote Management 3 Approve Discharge of Board and Senior For Did Not Vote Management Management 4 Approve Allocation of Income and For Did Not Vote Management Omission of Dividends 5 Approve Creation of CHF 404 Million For Did Not Vote Management Pool of Capital without Preemptive Rights 6 Approve CHF 1.1 Billion Reduction in For Did Not Vote Management Share Capital and Capital Repayment of CHF 0.48 per Registered Share 7 Amend Shareholding Threshold for For Did Not Vote Management Proposing Resolutions at Shareholder Meetings 8.1 Reelect Hubertus von Gruenberg as For Did Not Vote Management Director 8.2 Reelect Roger Agnelli as Director For Did Not Vote Management 8.3 Reelect Louis Hughes as Director For Did Not Vote Management 8.4 Reelect Hans Maerki as Director For Did Not Vote Management 8.5 Reelect Michel de Rosen as Director For Did Not Vote Management 8.6 Reelect Michael Treschow as Director For Did Not Vote Management 8.7 Reelect Bernd Voss as Director For Did Not Vote Management 8.8 Reelect Jacob Wallenberg as Director For Did Not Vote Management 9 Ratify Ernst & Young AG as Auditors For Did Not Vote Management ACCIONA S.A Ticker: ANA Security ID: E0008Z109 Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Individual and Consolidated For For Management Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2008 2 Accept Individual and Consolidated For For Management Management Reports for Fiscal Year Ended Dec. 31, 2008; Approve Discharge of Board of Directors 3 Approve Allocation of Income for Fiscal For For Management Year 2008 4 Reelect Deloitte, S.L. as Auditors For For Management 5.1 Elect Daniel Entrecanales Domecq as For For Management Non-independent Director 5.2 Elect Jaime Castellanos Borrego as For For Management Independent Director 5.3 Elect Fernando Rodes Vila as For For Management Independent Director 6 Approve Share Award Plan for Senior For For Management Management and Executive Board Members as Part of their Variable Remuneration and the Possibility to Subsititute a Portion of the Assigned Shares for Option to Purchase Shares of the Company in 2009 7 Authorize Repurchase of Shares; Void For For Management 2008 Authorization; Allocate Shares to Service Share Award Plan 8 Authorize Board to Increase Capital by For For Management up to EUR 31.78 Million or 50 Percent of the Capital with the Powers to Exclude Preemptive Rights 9 Authorize Issuance of Debt Securities For For Management Including Warrants/Bonds, Simple or Convertible or Exchangeable, with the Powers to Exclude Preemptive Rights up to EUR 2.6 Billion and for Promissory Notes of EUR 1 Billion 10 Authorize Board to Ratify and Execute For For Management Approved Resolutions ACCOR Ticker: AC Security ID: F00189120 Meeting Date: MAY 13, 2009 Meeting Type: Annual/Special Record Date: MAY 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.65 per Share 4 Approve Stock Dividend Program (Cash or For For Management Shares) 5 Reelect Thomas J.Barack as Director For For Management 6 Reelect Sebastien Bazin as Director For For Management 7 Reelect Philippe Citerne as Director For For Management 8 Reelect Gabriele Galateri as Director For Against Management 9 Reelect Gilles Pelisson as Director For For Management 10 Ratify Appointment and Reelection of For For Management Alain Quinet as Director 11 Reelect Franck Riboud as Director For For Management 12 Ratify Appointment and Reelection of For For Management Patrick Sayer as Director 13 Elect Jean-Paul Bailly as Director For For Management 14 Elect Denis Hennequin as Director For For Management 15 Elect Bertrand Meheut as Director For For Management 16 Elect Virginie Morgon as Director For For Management 17 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 420,000 18 Approve Transaction with Caisse des For For Management Depots et Consignations 19 Approve Transaction with Colony Capital For For Management SAS 20 Approve Transaction with Gilles For For Management Pelisson 21 Approve Transaction with Gilles For Against Management Pelisson 22 Approve Transaction with Gilles For For Management Pelisson 23 Approve Transaction with Paul Dubrule For For Management and Gerard Pelisson 24 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 25 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 26 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 200 Million 27 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights Up to Aggregate Nominal Amount of EUR 150 Million, with the Possibility Not to Offer them to the Public 28 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 29 Subject to Approval of Items 26 and/or For Against Management 27, Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 30 Authorize Capitalization of Reserves of For For Management Up to EUR 200 Million for Bonus Issue or Increase in Par Value 31 Set Global Limit for Capital Increase For For Management to Result from All Issuance Requests Under Items 26 to 30 at EUR 300 Million 32 Approve Employee Stock Purchase Plan For For Management 33 Authorize Filing of Required For For Management Documents/Other Formalities ADIDAS AG (FRMLY ADIDAS-SALOMON AG) Ticker: ADS Security ID: D0066B102 Meeting Date: MAY 7, 2009 Meeting Type: Annual Record Date: APR 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2008 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.50 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2008 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2008 5.1 Reelect Stefan Jentzsch to the For For Management Supervisory Board 5.2 Reelect Igor Landau to the Supervisory For For Management Board 5.3 Reelect Willi Schwerdtle to the For For Management Supervisory Board 5.4 Reelect Christian Tourres to the For For Management Supervisory Board 5.5 Elect Herbert Kauffmann to the For For Management Supervisory Board 5.6 Elect Alexander Popow to the For For Management Supervisory Board 6 Amend Articles Re: Voting Rights For For Management Representation at Annual Meeting due to New German Legislation (Law on Transposition of EU Shareholders' Rights Directive) 7 Amend Articles Re: Conducting of For For Management Shareholder Meeting due to New German Legislation (Law on Company Integrity and Modernization of the Right of Avoidance) 8 Approve Creation of EUR 50 Million Pool For For Management of Capital with Preemptive Rights 9 Approve Creation of EUR 25 Million Pool For For Management of Capital without Preemptive Rights 10 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 11 Authorize Use of Financial Derivatives For For Management when Repurchasing Shares 12.1 Ratify KPMG AG as Auditors for Fiscal For For Management 2009 12.2 Ratify KPMG AG as Auditors for the For For Management Inspection of the Abbreviated Financial Statements for the First Half of Fiscal 2009 AEROPORTO DI VENEZIA MARCO POLO S.P.A. - SAVE Ticker: Security ID: T81213109 Meeting Date: FEB 4, 2009 Meeting Type: Special Record Date: FEB 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Share Repurchase Program and For Did Not Vote Management Reissuance of Repurchased Shares AEROPORTS DE PARIS ADP Ticker: ADP Security ID: F00882104 Meeting Date: MAY 28, 2009 Meeting Type: Annual/Special Record Date: MAY 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.38 per Share 4 Approve Auditors' Special Report For For Management Regarding Related-Party Transactions 5 Approve Transaction with Francois For For Management Rubichon Regarding Severance Payments 6 Authorize Repurchase of Up to 10 For Against Management Percent of Issued Share Capital 7 Ratify Ernst & Young et autres as For For Management Auditor 8 Ratify Auditex as Alternate Auditor For For Management 9 Ratify KPMG S.A. as Auditor For For Management 10 Ratify Francois Caubriere as Alternate For For Management Auditor 11 Ratify Appointment of Jacques Gounon as For Against Management Director 12 Reelect Jacques Gounon as Director For Against Management 13 Reelect Pierre Graff as Director For Against Management 14 Reelect Francoise Malrieu as Director For Against Management 15 Elect Henri Giscard d'Estaing as For Against Management Director 16 Elect Pieter M. Verboom as Director For Against Management 17 Elect Jos Nijhuis as Director For Against Management 18 Appoint Vincent Capo-Canellas as Censor For For Management 19 Appoint Christine Janodet as Censor For For Management 20 Appoint Bernard Irion as Censor For For Management 21 Amend Article 13 of Bylaws Re: Board of For For Management Directors 22 Amend Article 15 of Bylaws Re: Board of For For Management Directors Decision 23 Amend Article 20 of Bylaws Re: General For For Management Meetings 24 Amend Articles 6, 8, 9, 13, 16, and 19 For For Management of Bylaws Re: Share Capital, Shares, Board of Directors, Board Committees, and Auditors 25 Authorize Filing of Required For For Management Documents/Other Formalities AGORA SA Ticker: Security ID: X00216105 Meeting Date: FEB 12, 2009 Meeting Type: Special Record Date: FEB 5, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Vote Management 2 Elect Meeting Chairman; Other For Did Not Vote Management Procedural Matters 3 Approve Allocation of up to PLN 19 For Did Not Vote Management Million from Company's Reserve Capital for Implementation of Share Repurchase Program Proposed under Item 4 4 Authorize Repurchase of up to 10 For Did Not Vote Management Percent of Issued Shares for Subsequent Cancellation 5 Close Meeting None Did Not Vote Management AGORA SA Ticker: Security ID: X00216105 Meeting Date: JUN 23, 2009 Meeting Type: Annual Record Date: JUN 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Vote Management 2 Elect Meeting Chairman; Approve Meeting For Did Not Vote Management Procedures 3 Receive Unconsolidated and Consolidated None Did Not Vote Management Financial Statements; Receive Statutory Reports 4 Approve Financial Statements and For Did Not Vote Management Management Board Report on Company's Operations in Fiscal 2008 5 Approve Consolidated Financial For Did Not Vote Management Statements and Management Board Report on Group's Operations in Fiscal 2008 6 Approve Allocation of Income and For Did Not Vote Management Omission of Dividends 7.1 Approve Discharge of Piotr Niemczycki For Did Not Vote Management (Management Board) 7.2 Approve Discharge of Zbigniew Bak For Did Not Vote Management (Management Board) 7.3 Approve Discharge of Jaroslaw Szalinski For Did Not Vote Management (Management Board) 7.4 Approve Discharge of Marek Sowa For Did Not Vote Management (Management Board) 7.5 Approve Discharge of Tomasz Jozefacki For Did Not Vote Management (Management Board) 8.1 Approve Discharge of Andrzej Szlezak For Did Not Vote Management (Supervisory Board) 8.2 Approve Discharge of Tomasz Sielicki For Did Not Vote Management (Supervisory Board) 8.3 Approve Discharge of Stanfor Schwartz For Did Not Vote Management (Supervisory Board) 8.4 Approve Discharge of Slawomir Sikora For Did Not Vote Management (Supervisory Board) 8.5 Approve Discharge of Bruca Rabb For Did Not Vote Management (Supervisory Board) 9.1 Approve Cooptation of Tomasz Jozefacki For Did Not Vote Management to Management Board 9.2 Approve Cooptation of Grzegorz For Did Not Vote Management Kossakowski to Management Board 10 Elect Supervisory Board Chairman For Did Not Vote Management 11.1 Elect Supervisory Board Member For Did Not Vote Management 11.2 Elect Supervisory Board Member For Did Not Vote Management 11.3 Elect Supervisory Board Member For Did Not Vote Management 12.1 Amend Statute For Did Not Vote Management 12.2 Amend Statute For Did Not Vote Management 12.3 Amend Statute For Did Not Vote Management 12.4 Amend Statute For Did Not Vote Management 12.5 Amend Statute For Did Not Vote Management 12.6 Amend Statute For Did Not Vote Management 12.7 Amend Statute For Did Not Vote Management 13 Approve Uniform Text of Statute For Did Not Vote Management 14 Approve Share Cancellation For Did Not Vote Management 15 Approve Reduction in Share Capital in For Did Not Vote Management Connection with Share Cancellation Proposed under Item 14 16 Amend Statute to Reflect Changes in For Did Not Vote Management Capital 17 Approve Uniform Text of Statute in For Did Not Vote Management Connection with Amendment Proposed under Item 16 18 Close Meeting None Did Not Vote Management AGROBANKA A.D. Ticker: Security ID: X9273J103 Meeting Date: DEC 25, 2008 Meeting Type: Special Record Date: NOV 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Auditors' Report Re: For For Management Consolidated Financial Statements for Fiscal 2007 AIK BANKA A.D Ticker: Security ID: X0033C108 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAY 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Open Meeting; Elect Working Body For Did Not Vote Management 1.2 Elect Vote Counting Commission For Did Not Vote Management 1.3 Elect Meeting Secretary For Did Not Vote Management 2 Approve Report of Chairman of Board of For Did Not Vote Management Directors 3 Approve Report of Vote Counting For Did Not Vote Management Commission 4 Elect Meeting Chairman For Did Not Vote Management 5 Approve Minutes of April 24, 2009, AGM For Did Not Vote Management 6 Amend Statute For Did Not Vote Management 7.1 Approve Report on Business Operations For Did Not Vote Management in Fiscal 2008 7.2 Approve Financial Statements and For Did Not Vote Management Statutory Reports; Approve Auditor's Report 7.3 Approve Allocation of Income For Did Not Vote Management 8.1 Recall and Elect Members of Supervisory For Did Not Vote Management Board 8.2 Ratify Auditor For Did Not Vote Management 9.1 Adopt Company's Business Policy and For Did Not Vote Management Strategy 9.2 Adopt Policy on Banking Services For Did Not Vote Management 9.3 Adopt Policy on Financial Plan For Did Not Vote Management 9.4 Authorize Management to Ratify and For Did Not Vote Management Execute Resolutions on Company's Business Policy 10.1 Approve Investments in Financial Sector For Did Not Vote Management 10.2 Approve Investments in Assets For Did Not Vote Management 10.3 Approve Payoff of Company's Debt in For Did Not Vote Management Form of Non-monetary Contribution AISIN SEIKI CO. LTD. Ticker: 7259 Security ID: J00714105 Meeting Date: JUN 19, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 10 2 Amend Articles To Reflect For For Management Digitalization of Share Certificates 3.1 Elect Director For For Management 3.2 Elect Director For For Management 3.3 Elect Director For For Management 3.4 Elect Director For For Management 3.5 Elect Director For For Management 3.6 Elect Director For For Management 3.7 Elect Director For For Management 3.8 Elect Director For For Management 3.9 Elect Director For For Management 3.10 Elect Director For For Management 3.11 Elect Director For For Management 3.12 Elect Director For For Management 3.13 Elect Director For For Management 3.14 Elect Director For For Management 3.15 Elect Director For For Management 3.16 Elect Director For For Management 3.17 Elect Director For For Management 3.18 Elect Director For For Management 3.19 Elect Director For For Management 4 Appoint Statutory Auditor For For Management 5 Approve Stock Option Plan For For Management 6 Approve Retirement Bonus Payment for For Against Management Statutory Auditor AKER BRAILA SA Ticker: Security ID: X9270W107 Meeting Date: OCT 23, 2008 Meeting Type: Special Record Date: SEP 30, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve RON 96 Million Capital Increase For For Management with Preemptive Rights by Issuing 38.4 Million Shares with Par Value RON 2.5 2 Approve Nov. 7, 2008, as Record Date For For Management for Effectiveness of This Meeting's Resolutions 3 Authorize Board to Carry Out Procedures For For Management to Implement Capital Increase 4 Authorize Filing of Required For For Management Documents/Other Formalities 5 Approve Bank Guarantees for the For For Management 2008-2001 Period 6 Ratify Loan Contracts For For Management 7 Other Business For Against Management 8 Change Company Name None For Shareholder AKER BRAILA SA Ticker: Security ID: X9270W107 Meeting Date: NOV 28, 2008 Meeting Type: Special Record Date: NOV 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Change Company Name For For Management 2 Approve Dec. 12, 2008, as Record Date For For Management for Effectiveness of This Meeting's Resolutions 3 Approve Pledging os Assets for Debt For For Management 4 Ratify Loan Contracts For For Management 5 Other Business (Voting) For Against Management AKER BRAILA SA Ticker: Security ID: X9270W107 Meeting Date: DEC 5, 2008 Meeting Type: Special Record Date: NOV 14, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve RON 96 Million Capital Increase For For Management with Preemptive Rights by Issuing 38.4 Million Shares with Par Value RON 2.5 2 Approve Dec. 22, 2008, as Record Date For For Management for Effectiveness of This Meeting's Resolutions 3 Authorize Board to Execute Resolution For For Management Approved in Item 1 4 Authorize Filing of Required For For Management Documents/Other Formalities 5 Other Business (Voting) For Against Management ALAPIS HOLDING INDUSTRIAL AND COMMERCIAL SA (EX VETERIN SA) Ticker: Security ID: X9740B139 Meeting Date: AUG 19, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Debt Issuance For Did Not Vote Management 2 Ratify Director Appointments For Did Not Vote Management 3 Authorize Share Capital Increase and For Did Not Vote Management Debt Issuance 4 Amend Company Articles For Did Not Vote Management 5 Approve Related Party Transactions For Did Not Vote Management 6 Authorize Share Repurchase Program For Did Not Vote Management 7 Approve Electronic Information For Did Not Vote Management Transfers 8 Other Business For Did Not Vote Management ALAPIS HOLDING INDUSTRIAL AND COMMERCIAL SA (EX VETERIN SA) Ticker: Security ID: X9740B139 Meeting Date: SEP 29, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Debt Issuance For Did Not Vote Management 2 Elect Directors For Did Not Vote Management 3 Authorize Share Capital Increase For Did Not Vote Management 4 Amend Company Articles For Did Not Vote Management 5 Approve Related Party Transactions For Did Not Vote Management 6 Authorize Share Repurchase Program For Did Not Vote Management 7 Approve Electronic Information For Did Not Vote Management Transfers 8 Other Business For Did Not Vote Management ALBALACT SA Ticker: Security ID: X00740104 Meeting Date: SEP 22, 2008 Meeting Type: Special Record Date: SEP 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Adjustments to Budget for For For Management Fiscal Year 2008 2 Approve Oct. 10, 2008, as Record Date For For Management for Effectiveness of This Meeting's Resolutions 3 Authorize Filing of Required For For Management Documents/Other Formalities ALBALACT SA Ticker: Security ID: X00740104 Meeting Date: SEP 22, 2008 Meeting Type: Special Record Date: SEP 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1a Authorize Board to Renegotiate and/or For For Management Refinance Existing Loans 1b Authorize Board to Contract New Loans For For Management Up to EUR 6 Million 2 Authorize Board to Ratify Contracts for For For Management Production, Finance, and Investment Activities 3 Approve Oct. 10, 2008, as Record Date For For Management for Effectiveness of This Meeting's Resolutions 4 Authorize Filing of Required For For Management Documents/Other Formalities ALCATEL LUCENT Ticker: ALU Security ID: F0191J101 Meeting Date: MAY 29, 2009 Meeting Type: Annual/Special Record Date: MAY 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Treatment of Losses For For Management 4 Ratify Appointment of Phillipe Camus as For For Management Director 5 Ratify Appointment of Ben Verwaayen as For For Management Director 6 Ratify Appointment of Stuart E. For For Management Eizenstat as Director 7 Ratify Appointment of Louis R. Hughes For For Management as Director 8 Ratify Appointment of Jean C. Monty as For For Management Director 9 Ratify Appointment of Olivier Piou as For For Management Director 10 Reelect Sylvia Jay as Director For For Management 11 Reelect Jean-Cyril Spinetta as Director For For Management 12 Approve Special Auditors' Report For For Management Presenting Ongoing Related-Party Transaction 13 Approve Transaction with Philippe Camus For Against Management Re: Benefits of Free Shares Granted 14 Approve Transaction with Ben Verwaayen For Against Management Re: Benefits of Free Shares and Stock Options Granted 15 Approve Transaction with Ben Verwaayen For For Management Re: Pension Benefits 16 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 17 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 18 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 1.350 Million 19 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 920 Million 20 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 21 Set Global Limit for Capital Increase For For Management to Result from Issuance Requests under Items 18 to 20 at EUR 2.270 Million 22 Authorize Capitalization of Reserves For For Management for Bonus Issue or Increase in Par Value 23 Approve Employee Stock Purchase Plan For For Management 24 Authorize Filing of Required For For Management Documents/Other Formalities ALFA CEMENT HOLDING Ticker: Security ID: X0073R106 Meeting Date: MAY 28, 2009 Meeting Type: Annual Record Date: APR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Members of Vote Counting For For Management Commission 2 Approve Annual Report and Financial For For Management Statements 3 Approve Allocation of Income and For For Management Dividends 4 Elect Directors via Cumulative Voting None Against Management 5 Elect Members of Audit Commission For For Management 6 Ratify Auditor For For Management ALK-ABELLO A/S Ticker: Security ID: K03294111 Meeting Date: MAR 27, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Report of Board None None Management 2 Approve Financial Statements and For For Management Statutory Report; Approve Discharge of Directors 3 Approve Allocation of Income and For For Management Dividends of DKK 5.00 per Class A and B Shares 4 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5.a Amend Articles Re: Change Share For For Management Registrar's Adress 5.b Amend Articles Re: Change Date for For For Management Delivery of Shareholders' Porposals to Meeting Agenda 6 Reelect Joergen Worning, Thorleif For For Management Krarup, Nils Axelsen, Anders Pedersen and Ingelise Saunders as Directors; Elect Brian Petersen as New Director 7 Ratify Deloitte as Auditor For For Management ALLIANZ SE (FORMERLY ALLIANZ AG) Ticker: ALV Security ID: D03080112 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2008 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 3.50 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2008 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2008 5 Elect Karl Grimm to the Supervisory For For Management Board 6 Authorize Repurchase of up to 5 Percent For For Management of Issued Share Capital for Trading Purposes 7 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 8 Authorize Use of Financial Derivatives For For Management of up to 5 Percent of Issued Share Capital When Repurchasing Shares 9 Amend Articles Re: Entry of Nominees in For For Management the Shareholders' Register 10 Amend Articles Re: First Supervisory For For Management Board of Allianz SE, Electronic Participation in the Annual Meeting, and Audio and Video Transmission of Annual Meeting due to New German Legislation (Law on Transposition of EU Shareholders' Rights Directive) 11 Approve Affiliation Agreement with For For Management Subsidiary Allianz Shared Infrastructure Services SE ALPHA BANK AE (FORMERLY ALPHA CREDIT BANK ) Ticker: ALPHA Security ID: X1687N119 Meeting Date: JUN 23, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and Income For Did Not Vote Management Allocation 2 Approve Discharge of Board and Auditors For Did Not Vote Management 3 Approve Auditors and Fix Their For Did Not Vote Management Remuneration 4 Approve Capital Measures for State For Did Not Vote Management Support Scheme 5 Elect Members of Audit Committee For Did Not Vote Management 6 Approve Director Remuneration For Did Not Vote Management 7 Authorize Board to Participate in For Did Not Vote Management Companies with Similiar Business Interests ALSTOM Ticker: ALO Security ID: F0259M475 Meeting Date: JUN 23, 2009 Meeting Type: Annual/Special Record Date: JUN 18, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.12 per Share 4 Approve Special Auditors' Report For For Management Regarding Ongoing Related-Party Transaction 5 Approve Transaction with Patrick Kron For For Management 6 Ratify PricewaterhouseCoopers Audit as For For Management Auditor 7 Ratify Mazars as Auditor For For Management 8 Ratify Yves Nicolas as Alternate For For Management Auditor 9 Ratify Patrick de Cambourg as Alternate For For Management Auditor 10 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 11 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 12 Authorize Filing of Required For For Management Documents/Other Formalities ANGLO AMERICAN PLC Ticker: AAL Security ID: G03764134 Meeting Date: APR 15, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Re-elect David Challen as Director For For Management 3 Re-elect Dr Chris Fay as Director For For Management 4 Re-elect Sir Rob Margetts as Director For For Management 5 Re-elect Sir Mark Moody-Stuart as For For Management Director 6 Re-elect Fred Phaswana as Director For For Management 7 Re-elect Mamphela Ramphele as Director For For Management 8 Re-elect Peter Woicke as Director For For Management 9 Reappoint Deloitte LLP as Auditors of For For Management the Company 10 Authorise Board to Fix Remuneration of For For Management Auditors 11 Approve Remuneration Report For For Management 12 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 72,300,000 13 Subject to the Passing of Resolution For For Management 12, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 36,100,000 14 Authorise 197,300,000 Ordinary Shares For For Management for Market Purchase ANTIBIOTICE S.A. Ticker: Security ID: X01633100 Meeting Date: OCT 16, 2008 Meeting Type: Special Record Date: OCT 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles For For Management 2 Approve Increase in Bank Guarantees, as For For Management Result of Increase in Credit Line 3 Approve Nov. 3, 2008, as Record Date For For Management for Effectiveness of This Meeting's Resolutions ANTIBIOTICE S.A. Ticker: Security ID: X01633100 Meeting Date: OCT 16, 2008 Meeting Type: Special Record Date: OCT 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix General Limits of Remuneration for For For Management Directors and Executives 2 Approve Nov. 3, 2008, as Record Date For For Management for Effectiveness of This Meeting's Resolutions ANTIBIOTICE S.A. Ticker: Security ID: X01633100 Meeting Date: MAR 19, 2009 Meeting Type: Special Record Date: MAR 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Director Remuneration For For Management 2 Approve April 6, 2009, as Record Date For For Management for Effectiveness of This Meeting's Resolutions ANTIBIOTICE S.A. Ticker: Security ID: X01633100 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal 2008 2 Approve Allocation of Income and For For Management Dividends 3 Approve Discharge of Directors For For Management 4 Approve Budget for Fiscal Year 2009 For For Management 5 Ratify Auditors and Fix Duration of For For Management Audit Contract 6a Remove Directors For For Management 6b Elect Directors For For Management 7 Approve Remuneration of Directors For For Management 8 Approve May 15, 2009, as Record Date For For Management for Effectiveness of This Meeting's Resolutions ANTIBIOTICE S.A. Ticker: Security ID: X01633100 Meeting Date: APR 23, 2009 Meeting Type: Special Record Date: APR 3, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Statute Board Related For For Management 2 Amend Articles Board Related For For Management 3 Amend Articles Board Related For For Management 4 Approve May 15, 2009, as Record Date For For Management for Effectiveness of This Meeting's Resolutions ANTIBIOTICE S.A. Ticker: Security ID: X01633100 Meeting Date: JUN 25, 2009 Meeting Type: Special Record Date: JUN 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Discharge of Directors For For Management 2 Approve Provisionary Budget for Fiscal For For Management Year 2009 3 Approve Extension of EUR 9 Million For For Management Credit Line with RBS Bank 4.1 Recall Director Magdalena Badulescu For For Management 4.2 Elect New Director For For Management 5 Approve July 13, 2009 as Record Date For For Management for Effectiveness of This Meeting's Resolutions ANTIBIOTICE S.A. Ticker: Security ID: X01633100 Meeting Date: JUN 25, 2009 Meeting Type: Special Record Date: JUN 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Ratify Changes in Shareholder Structure For For Management Due to Transfer of Government Held Shares from A.V.A.S. to Ministry of Health 2 Amend Articles For For Management 3 Approve July 13, 2009, as Record Date For For Management for Effectiveness of This Meeting's Resolutions ARCELORMITTAL Ticker: MTP Security ID: L0302D129 Meeting Date: MAY 12, 2009 Meeting Type: Annual/Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Consolidated Financial None Did Not Vote Management Statements and Directors' and Auditors' Reports 2 Accept Consolidated Financial For Did Not Vote Management Statements 3 Accept Financial Statements For Did Not Vote Management 4 Acknowledge Allocation of Income and For Did Not Vote Management Dividends 5 Approve Allocation of Income and For Did Not Vote Management Dividends of USD 0.75 per Share 6 Approve Remuneration of Directors For Did Not Vote Management 7 Approve Discharge of Directors For Did Not Vote Management 8 Approve Retirement of Directors For Did Not Vote Management 9 Reelect Narayanan Vaghul as Director For Did Not Vote Management 10 Reelect Wilbur L. Ross as Director For Did Not Vote Management 11 Reelect Francois Pinault as Director For Did Not Vote Management 12 Approve Share Repurchase Program For Did Not Vote Management 13 Ratify Deloitte SA as Auditors For Did Not Vote Management 14 Approve Bonus Plan For Did Not Vote Management 15 Approve Stock Option Plan For Did Not Vote Management 16 Approve Employee Stock Purchase Plan For Did Not Vote Management 17 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights and Amend Article 5.5 Accordingly ARCELORMITTAL Ticker: LOR Security ID: L0302D129 Meeting Date: JUN 17, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Issuance of Equity or For Did Not Vote Management Equity-Linked Securities without Preemptive Rights Within Limits of Authorized Capital and Amend Article 5.5 Accordingly ARDAF SA Ticker: Security ID: X02107104 Meeting Date: OCT 10, 2008 Meeting Type: Special Record Date: OCT 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Capital Increase up to RON 47 For Against Management Million 2a Amend Article 5 of Company Bylaws to For For Management Reflect Increase in Size of Board from Three to Five 2b Amend Article 16 of Company Bylaws to For For Management Reflect Increase in Size of Board from Three to Five 3 Approve Oct. 28, 2008, as Record Date For For Management for Effectiveness of This Meeting's Resolutions ARDAF SA Ticker: Security ID: X02107104 Meeting Date: OCT 10, 2008 Meeting Type: Special Record Date: OCT 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Two Directors For For Management 2 Revoke Director Bogdan Vetrici-Soimu For For Management and Elect New Director 3 Approve Amendment to Maximum Limits of For Against Management Remuneration of Directors and CEO 4 Approve Oct. 28, 2008, as Record Date For For Management for Effectiveness of This Meeting's Resolutions ARDAF SA Ticker: Security ID: X02107104 Meeting Date: MAR 2, 2009 Meeting Type: Special Record Date: FEB 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Capital Increase by RON 200 For Against Management Million ARDAF SA Ticker: Security ID: X02107104 Meeting Date: MAR 2, 2009 Meeting Type: Special Record Date: FEB 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Directors For For Management 2 Approve Discharge of Directors For For Management 3 Elect CEO Following the Resignation of For For Management Daniel George Tudor. 4 Modify Directors and Executives None Against Shareholder Remuneration Effective March 1, 2009 ARDAF SA Ticker: Security ID: X02107104 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Approve Budget for Fiscal Year 2009 For For Management 4 Approve Discharge of Directors For For Management 5 Ratify Auditors For For Management 6 Elect Members of Audit Committee For For Management 7 Elect Marie Kovarova, Luisa Coloni, and For For Management Tomas Pasternak to Supervisory Board; Elect Stanislav Ulma, Adina Bacioiu, and Eva Stefanikova as Directors 8 Approve Remuneration of Supervisory For For Management Board and Directorate Members ARDAF SA Ticker: Security ID: X02107104 Meeting Date: APR 28, 2009 Meeting Type: Special Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Delegate to the Board the Authority in For Against Management Making All Decisions Re: Company's Participation as Shareholder in the Setting Up of the Pool of Insurance Against Natural Disasters, as well as any Other Home Insurance Decisions 2 Amend Articles For For Management ASSA ABLOY AB Ticker: ASSAB Security ID: W0817X105 Meeting Date: APR 23, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Elect Gustaf Douglas as Chairman of For For Management Meeting 3 Prepare and Approve List of For For Management Shareholders 4 Approve Agenda of Meeting For For Management 5 Designate Inspector(s) of Minutes of For For Management Meeting 6 Acknowledge Proper Convening of Meeting For For Management 7 Receive President's Report None None Management 8 Receive Financial Statements, Statutory None None Management Reports, and Auditor's Report 9a Approve Financial Statements and For For Management Statutory Reports 9b Approve Allocation of Income and For For Management Dividends of SEK 3.60 Per Share 9c Approve Discharge of Board and For For Management President 10 Determine Number of Members (9) and For For Management Deputy Members (0) of Board 11 Approve Remuneration of Directors in For For Management the Amounts of SEK 900,000 to the Chairman, SEK 450,000 to Other Directors; Approve Remuneration to Committee Members 12 Reelect Gustaf Douglas (Chair), Carl For For Management Douglas, Jorma Halonen, Birgitta Klasen, Eva Lindqvist, Johan Molin, Sven-Christer Nilsson, Lars Renstrom, and Ulrik Svensson as Directors 13 Elect Gustaf Douglas, Mikael Ekdahl, For For Management Magnus Landare, Marianne Nilsson, and mats Tuner as Members of Nominating Committee 14 Approve Remuneration Policy And Other For For Management Terms of Employment For Executive Management 15 Amend Articles Re: Notice of Meeting For For Management 16 Close Meeting None None Management ATLAS COPCO AB Ticker: ATLKF Security ID: W10020118 Meeting Date: APR 27, 2009 Meeting Type: Annual Record Date: APR 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting; Elect Sune Carlsson as For For Management Chairman of Meeting 2 Prepare and Approve List of For For Management Shareholders 3 Approve Agenda of Meeting For For Management 4 Designate Inspector(s) of Minutes of For For Management Meeting 5 Acknowledge Proper Convening of Meeting For For Management 6 Receive Financial Statements and None None Management Statutory Reports; Receive Auditor's Report 7 Receive President's Report; Allow None None Management Questions 8 Receive Report on Work of Board and None None Management Audit Committee 9a Approve Financial Statements and For For Management Statutory Reports; Receive Auditor's Presentation 9b Approve Discharge of Board and For For Management President 9c Approve Allocation of Income and For For Management Dividends of SEK 3.00 per Share 9d Approve April 30, 2009 as Record Date For For Management for Dividends 10 Receive Report from Nominating For For Management Committee; Determine Number of Members (9) and Deputy Members (0) of Board 11 Reelect Sune Carlsson (Chair), Jacob For For Management Wallenberg (Vice Chair), Staffan Bohman, Christel Bories, Johan Forssell, Ulla Litzen, Anders Ullberg, and Margareth Ovrum as Directors; Elect Ronnie Leten as New Director 12 Approve Remuneration of Directors ( For For Management Including Possibility to Receive Part of Remuneration in Phantom Shares); Approve Remuneration of Committee Members; Authorize Repurchase of Up to 70,000 Class A Shares to Fund Remuneration of Directors 13a Presentation of Remuneration For For Management Committee's Work; Approve Remuneration Policy And Other Terms of Employment For Executive Management 13b Approve Stock Option Plan 2009 for Key For For Management Employees 13c Authorize Repurchase of Up to 5.5 For For Management Million Class A Shares in Connection with Stock Option Plan 2009 (Item 13b) and Reissuance of Repurchased Shares 14 Approve Reissuance of 1.45 Million For For Management Repurchased Class B Shares in Connection with 2006 and 2007 Stock Option Plans 15 Authorize Chairman of Board and For For Management Representatives of four of Company's Largest Shareholders to Serve on Nominating Committee 16 Amend Articles Regarding Notification For For Management of General Meeting 17 Close Meeting None None Management ATRIA OYJ Ticker: Security ID: X4030J132 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: APR 17, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None None Management 2 Calling the Meeting to Order None None Management 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting 4 Acknowledge Proper Convening of Meeting For For Management 5 Prepare and Approve List of For For Management Shareholders 6 Receive Financial Statements and None None Management Statutory Reports, the Auditor's Report, and the Supervisory Board's statement for the year 2008; Receive Review by the CEO 7 Accept Financial Statements and For For Management Statutory Reports 8 Approve Allocation of Income and For For Management Dividends of EUR 0.20 Per Share 9 Approve Discharge of Board, Supervisory For For Management Board and President 10 Approve Remuneration of Members of For For Management Supervisory Board 11 Fix Number of Supervisory Board Members For For Management 12 Elect Supervisory Board Members For Against Management 13 Fix Number of Auditors at One For For Management 14 Ratify PricewaterhouseCoopers Oy as For For Management Auditors 15 Amend Articles Re: Eliminate Nominal For For Management Value of Shares; Change Time of Delivering Meeting Notice 16 Authorize Repurchase of up to 2.8 For For Management Million Issued Class A Shares 17 Approve Issuance of up to 12.8 Million For Against Management Shares without Preemptive Rights 18 Close Meeting None None Management AUCKLAND INTERNATIONAL AIRPORT LTD. Ticker: AIA Security ID: Q06213104 Meeting Date: OCT 30, 2008 Meeting Type: Annual Record Date: OCT 28, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Anthony Frankham as Director For For Management 2 Elect Keith Turner as Director For For Management 3 Authorize Board to Fix Remuneration of For For Management Deloitte as Auditor of the Company AUSTRALIAN INFRASTRUCTURE FUND (FRMLY AUSTRALIAN INFRASTRUCT Ticker: AIX Security ID: Q09994106 Meeting Date: OCT 29, 2008 Meeting Type: Annual Record Date: OCT 27, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for the Financial Year Ended June 30, 2008 2 Elect Robert Humphris as Director For For Management 3 Elect Robert Tsenin as Director For For Management 4 Elect Steve Boulton as Director For For Management 5 Approve Remuneration Report for the For For Management Financial Year Ended June 30, 2008 AVIVA PLC Ticker: AV/ Security ID: G0683Q109 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend of 19.91 Pence For For Management Per Ordinary Share 3 Elect Mark Hodges as Director For For Management 4 Elect Euleen Goh as Director For For Management 5 Re-elect Mary Francis as Director For For Management 6 Re-elect Carole Piwnica as Director For For Management 7 Re-elect Russell Walls as Director For For Management 8 Re-elect Richard Goeltz as Director For For Management 9 Reappoint Ernst & Young LLP as Auditors For For Management of the Company 10 Authorise Board to Fix Remuneration of For For Management Auditors 11 Approve Increase in Authorised Ordinary For For Management Share Capital from GBP 1,950,000,000 and EUR 700,000,000 to GBP 2,500,000,000 and EUR 700,000,000 12 Authorise Issue of Equity with For For Management Pre-emptive Rights Under a General Authority up to GBP 221,475,135 and an Additional Amount Pursuant to a Rights Issue of up to GBP 442,950,270 After Deducting Any Securities Issued Under the General Authority 13 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 33,221,270 14 Approve Remuneration Report For For Management 15 Approve That a General Meeting of the For For Management Company Other Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice 16 Authorise Company and its Subsidiaries For For Management to Make EU Political Donations to Political Parties or Independent Election Candidates, to Political Organisations Other than Political Parties and to Incur EU Political Expenditure up to GBP 100,000 17 Approve Scrip Dividend Program For For Management 18 Authorise 265,000,000 Ordinary Shares For For Management for Market Purchase 19 Authorise 100,000,/4 Percent For For Management Cumulative Irredeemable Preference Shares for Market Purchase 20 Authorise 100,000,/8 Percent For For Management Cumulative Irredeemable Preference Shares Preference Shares for Market Purchase AXA Ticker: CS Security ID: F06106102 Meeting Date: APR 30, 2009 Meeting Type: Annual/Special Record Date: APR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 0.40 per Share 4 Approve Auditors' Special Report For For Management Regarding Related-Party Transactions 5 Reelect Jacques de Chateauvieux as For For Management Supervisory Board Member 6 Reelect Anthony Hamilton as Supervisory For For Management Board Member 7 Reelect Michel Pebereau as Supervisory For Against Management Board Member 8 Reelect Dominique Reiniche as For For Management Supervisory Board Member 9 Elect Ramon de Oliveira as Supervisory For For Management Board Member 10 Authorize Repurchase of Up to 10 For Against Management Percent of Issued Share Capital 11 Authorize Capitalization of Reserves of For For Management Up to EUR 1 Billion for Bonus Issue or Increase in Par Value 12 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 2 Billion 13 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 1 Billion 14 Authorize Board to Set Issue Price for For For Management 10 Percent of Issued Capital Pursuant to Issue Authority without Preemptive Rights 15 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Items 12 to 14 and 16 to 18 16 Authorize Capital Increase of Up to EUR For For Management 1 Billion for Future Exchange Offers 17 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 18 Authorize Issuance of Equity upon For For Management Conversion of a Subsidiary's Equity-Linked Securities for Up to EUR 1 Billion 19 Approve Issuance of Securities For For Management Convertible into Debt 20 Approve Employee Stock Purchase Plan For For Management 21 Approve Stock Purchase Plan Reserved For For Management for Employees of International Subsidiaries 22 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 23 Authorize Issuance of Preferred Stock For Against Management in Favor of Axa Assurances IARD Mutuelle and Axa Assurances Vie Mutuelle for up to Aggregate Nominal Amount of EUR 1 Billion 24 Authorize Issuance of Preferred Stock For For Management with Preemptive Rights for up to Aggregate Nominal Amount of EUR 1 Billion 25 Authorize Issuance of Preferred Stock For Against Management without Preemptive Rights for up to Aggregate Nominal Amount of EUR 1 Billion 26 Adopt New Articles of Association, For For Management Pursuant to Items 23 through 25 27 Authorize Filing of Required For For Management Documents/Other Formalities AYALA CORPORATION Ticker: AC Security ID: Y0486V115 Meeting Date: APR 3, 2009 Meeting Type: Annual Record Date: FEB 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Jaime Augusto Zobel de Ayala as For For Management Director 1b Elect Fernando Zobel de Ayala as For For Management Director 1c Elect Toshifumi Inami as Director For For Management 1d Elect Delfin L Lazaro as Director For For Management 1e Elect Mercedita S Nolledo as Director For For Management 1f Elect Meneleo J Carlos, Jr as Director For For Management 1g Elect Xavier P Loinaz Director For For Management 2 Approve Minutes of Previous Shareholder For For Management Meeting 3 Approve Annual Report For For Management 4 Ratify All Acts and Resolutions of the For For Management Board of Directors and Management 5 Elect Sycip Gorres Velayo & Co as For For Management Independent Auditors and to Authorize the Board to Fix their Remuneration 6 Other Business For Against Management AYALA LAND INC. Ticker: ALI Security ID: Y0488F118 Meeting Date: APR 1, 2009 Meeting Type: Annual Record Date: FEB 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Fernando Zobel de Ayala as a For Did Not Vote Management Director 1.2 Elect Jaime Augusto Zobel de Ayala as a For Did Not Vote Management Director 1.3 Elect Delfin L. Lazaro as a Director For Did Not Vote Management 1.4 Elect Aurelio R. Montinola III as a For Did Not Vote Management Director 1.5 Elect Mercedita S. Nolledo as a For Did Not Vote Management Director 1.6 Elect Corazon S. de la Paz-Bernardo as For Did Not Vote Management a Director 1.7 Elect Francis G. Estrada as a Director For Did Not Vote Management 1.8 Elect Oscar S. Reyes as a Director For Did Not Vote Management 2 Approve Minutes of Previous Stockholder For Did Not Vote Management Meetings 3 Approve Annual Report of Management For Did Not Vote Management 4 Ratify All Acts and Resolutions of the For Did Not Vote Management Board of Directors and of the Executive Committee 5 Appoint Sycip Gorres Velayo & Co. as For Did Not Vote Management the Company's Independent Auditors and Fix Their Remuneration 6 Other Business For Did Not Vote Management BALFOUR BEATTY PLC Ticker: BBY Security ID: G3224V108 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 7.7 Pence Per For For Management Ordinary Share 4 Re-elect Steve Marshall as Director For For Management 5 Re-elect Ian Tyler as Director For For Management 6 Re-elect Peter Zinkin as Director For For Management 7 Elect Hubertus Krossa as Director For For Management 8 Elect Andrew McNaughton as Director For For Management 9 Elect Graham Roberts as Director For For Management 10 Re-ppoint Deloitte LLP as Auditors of For For Management the Company 11 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights Under a General Authority up to Aggregate Nominal Amount of GBP 79,673,710 and an Additional Amount Pursuant to a Rights Issue of up to GBP 79,673,710 12 Subject to and Conditional Upon the For For Management Passing of Resolution 11, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount GBP 11,951,056 13 Authorise Market Purchase of 47,804,226 For For Management Ordinary Shares and 16,775,968 Preference Shares 14 Authorise Company to Make EU Political For For Management Donations to Political Parties and/or Independent Election Candidates, to Make EU Political Donations to Political Organisations Other than Political Parties and to Incur EU Political Expenditure up to GBP 25,000 15 Approve That a General Meeting Other For For Management Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice 16 Approve Increase in the Aggregate For For Management Ordinary Remuneration of Non-Executive Directors from GBP 200,000 to GBP 400,000 BANCA TRANSILVANIA CLUJ S.A. Ticker: Security ID: X0308Q105 Meeting Date: SEP 1, 2008 Meeting Type: Special Record Date: AUG 15, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Art. 9 of the Bylaws, to Reflect For For Management the Proposed New Par Value of RON 1.00 per Share 2 Authorize Board to Repurchase Max 5 For For Management Percent of Issued Shares When Market Value Falls Under RON 0.4 per Share 3 Approve Sept. 17, 2008, as Record Date For For Management for Effectiveness of This Meeting's Resolutions BANCA TRANSILVANIA CLUJ S.A. Ticker: Security ID: X0308Q105 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: APR 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements, For For Management Consolidated Financial Statements and Statutory Reports for Fiscal 2008 2 Approve Allocation of Income and For For Management Dividends 3 Approve Discharge of Directors For For Management 4 Approve Budget for Fiscal Year 2009 For For Management 5 Approve Remuneration of Directors for For For Management Fiscal 2009 BANCA TRANSILVANIA CLUJ S.A. Ticker: Security ID: X0308Q105 Meeting Date: APR 29, 2009 Meeting Type: Special Record Date: APR 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1a Amend Articles Re: Add Two New Items to For For Management Company's List of Secondary Activities 1b Amend Articles Re: Authorities of Board For For Management of Directors and Management BANCO COMPARTAMOS S.A. INSTITUCION DE BANCA MULTIPLE Ticker: Security ID: P08915103 Meeting Date: AUG 26, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Set Aggregate Nominal Amount of Share For For Management Repurchase Reserve 2 Amend Articles 2 and 8 of the Company's For Against Management Bylaws 3 Designate Inspector or Shareholder For For Management Representative(s) of Minutes of Meeting BANCO POPOLARE SCARL Ticker: Security ID: T1872V103 Meeting Date: APR 24, 2009 Meeting Type: Annual/Special Record Date: APR 22, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.a Amend Articles of Company's Bylaws For Did Not Vote Management 1.b Other Business For Did Not Vote Management 1 Accept Financial Statements, For Did Not Vote Management Consolidated Financial Statements, and Statutory Reports 2 Determine the Amount of a Fund to For Did Not Vote Management Finance Social and Charity Projects 3 Authorize Share Repurchase Program and For Did Not Vote Management Reissuance of Repurchased Shares 4 Approve Remuneration of External For Did Not Vote Management Auditors 5 Approve Remuneration of Supervisory For Did Not Vote Management Board's Members 6.1 Slate 1 (Morini-Sabbia-Bezzi) None Did Not Vote Management 6.2 Slate 2 (Zanini) None Did Not Vote Management BANCO POPULAR ESPANOL Ticker: POP Security ID: E19550206 Meeting Date: JUN 25, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Individual and Consolidated For For Management Financial Statements and Statutory Reports, Allocation of Income, and Discharge of Board of Directors for Fiscal Year Ended Dec. 31, 2008 2 Approve Issuance of 25.98 Million New For For Management Shares in Connection with Merger by Absorption of Banco de Andalucia SA by Banco Popular Espanol SA; Approve Merger Balance Sheet as of Dec. 31, 2008 3.1 Amend Article 29 of Company Bylaws Re: For For Management Share Dividend Distribution and Distribution of Share Issuance Premium 3.2 Approve Allocation of Complimentary For For Management Dividends for 2008 Against Partial Distribution of Share Issuance Premium via Delivery of Shares from Treasury Shares Portfolio 4.1 Elect Representative of Allianz, SE to For Against Management the Board of Directors 4.2 Elect Representative of Union Europea For Against Management de Inversiones SA to the Board of Directors 4.3 Amend Article 17 of Company Bylaws Re: For For Management Reduced Board Size from 20 to 15 Members 5 Reelect Pricewaterhouse Coopers For For Management Auditores SL as Auditor of Annual Individual and Consolidated Accounts 6 Authorize Share Repurchase and For For Management Cancellation of Treasury Shares 7 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights in Accordance with Articles 153.1.b) and 159.2 of Spanish Companies Law; Amend Company Bylaws Accordingly 8 Authorize Issuance of Non Convertible For For Management Bonds/Debentures 9 Authorize Issuance of Convertible Debt For For Management Securities According to Article 319 of the Mercantile Registry Law, with Possible Exclusion of Preemptive Rights 10 Approve Board Remuneration Report for For For Management Fiscal Year 2008 11 Authorize Board to Ratify and Execute For For Management Approved Resolutions 12 Receive Report on Changes to Board of For For Management Directors' Guidelines 13 Receive Explanatory Report in None None Management Accordance with Article 116 bis of Spanish Stock Market Law BANCO PROVINCIAL S.A Ticker: Security ID: P1503Z105 Meeting Date: SEP 9, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Six-Month Period Ended Jun. 30, 2008 2 Approve Dividends Corresponding to the For For Management First Semester of 2008 3 Consolidate Bylaws to Reflect Changes For For Management in Article 4 as Approve at the EGM Held on Mar. 12, 2008 BANCO PROVINCIAL S.A Ticker: Security ID: P1503Z105 Meeting Date: MAR 10, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for Fiscal Year Ended Dec.31, 2008 2 Approve Dividends For For Management 3 Elect Board Members and Alternates For Against Management 4 Elect Two Supervisory Board Members and For For Management Two Alternates ; Fix Their Remuneration 5 Elect Bank's Legal Representative and For For Management Alternate BANCO PROVINCIAL S.A Ticker: Security ID: P1503Z105 Meeting Date: MAR 10, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Issuance of Bonds/Debentures For Against Management up to Aggregate Nominal Amount of VEF 1 Billion; Approve Remuneration of Bondholders' Representative; Authorize Board to Take All Necessary Actions with Regard to the Issuance BANCO SANTANDER S.A. Ticker: SAN Security ID: E19790109 Meeting Date: JUN 18, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Individual and Consolidated For For Management Financial Statements and Statutory Reports and Discharge Directors for Fiscal Year Ended December 31, 2008 2 Approve Allocation of Income For For Management 3.1 Reelect Matias Rodriguez Inciarte to For For Management the Board of Directors 3.2 Reelect Manuel Soto Serrano to the For For Management Board of Directors 3.3 Reelect Guillermo de la Dehesa Romero For For Management to the Board of Directors 3.4 Reelect Abel Matutes Juan to the Board For For Management of Directors 4 Reelect Auditors for Fiscal Year 2009 For For Management 5 Authorize Repurchase of Shares in For For Management Accordance With Article 75 of Corporate Law; Void Authorization Granted on June 21, 2008 6 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights in Accordance to Article 153 1.a) of the Spanish Corporate Law; Void Authorization Granted at the AGM held on June 21, 2008 7 Authorize Issuance of Equity or For For Management Equity-Linked Securities up to Aggregate Nominal Amount of EUR 2.04 Billion without Preemptive Rights 8 Authorize Capitalization of Reserves of For For Management 0.5: 1 Bonus Issue; Amend Article 5 Accordingly 9 Grant Board Authorization to Issue For For Management Convertible and/or Exchangeable Debt Securities without Preemptive Rights 10.1 Approve Bundled Incentive Plans Linked For For Management to Predetermined Requirements such as Total Return Results and EPS 10.2 Approve Savings Plan for Abbey National For For Management Plc' Employees and other Companies of Santander Group in the U.K. 10.3 Approve Issuance of 100 Shares to For For Management Employees of Sovereign Subsidiary 11 Authorize Board to Ratify and Execute For For Management Approved Resolutions BANK OF GEORGIA Ticker: Security ID: 062269204 Meeting Date: JUN 15, 2009 Meeting Type: Annual Record Date: MAY 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements For For Management 2 Approve Management Board Report on For For Management Company's Operations in Fiscal 2008 3 Amend Charter Re: Fix Number of For For Management Supervisory Board Members at Seven 4.1 Elect Ian Hague as Director None For Management 4.2 Elect Irakli Gilauri as Director None For Management 4.3 Elect David Morrison as Director None For Management 5.1 Approve Remuneration of David Morrison For For Management as as Supervisory Board Member 5.2 Approve Remuneration of Allan Hirst as For For Management Supervisory Board Member 5.3 Approve Remuneration of Kakha For For Management Kiknavelidze as Supervisory Board Member 5.4 Approve Share Bonuses for Allan Hirst For For Management and Kakha Kiknavelidze 6.1 Approve Increase in Share Capital via For For Management Issuance of Shares without Preemptive Rights 6.2 Disapply Preemptive Rights on Newly For For Management Issued Shares 7 Indicate If You Control 10 Percent or None For Management Less of Company's Outstanding Share Capital BASF SE (FORMERLY BASF AG) Ticker: BFASF Security ID: D06216101 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: APR 9, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2008 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 1.95 per Share 3 Approve Discharge of Supervisory Board For For Management for Fiscal 2008 4 Approve Discharge of Management Board For For Management for Fiscal 2008 5 Ratify KPMG AG as Auditors for Fiscal For For Management 2009 6.1 Reelect Francois Diedrich to the For For Management Supervisory Board 6.2 Reelect Michael Diekmann to the For For Management Supervisory Board 6.3 Reelect Franz Ferenbach to the For For Management Supervisory Board 6.4 Elect Stephen Green to the Supervisory For For Management Board 6.5 Reelect Max Kley to the Supervisory For For Management Board 6.6 Elect Eggert Vosherau to the For For Management Supervisory Board 7 Approve Creation of EUR 500 Million For For Management Pool of Capital without Preemptive Rights 8 Amend Articles Re: First Supervisory For For Management Board of BASF SE 9 Approve Remuneration of Supervisory For For Management Board BAYER AG Ticker: BAYZF Security ID: D07112119 Meeting Date: MAY 12, 2009 Meeting Type: Annual Record Date: APR 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and For For Management Statutory Reports; Approve Allocation of Income and Dividends of EUR 1.40 per Share for Fiscal 2008 2 Approve Discharge of Management Board For For Management for Fiscal 2008 3 Approve Discharge of Supervisory Board For For Management for Fiscal 2008 4 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 5 Approve Conversion of Bearer Shares For For Management into Registered Shares 6 Amend Articles Re: Allow Electronic For For Management Distribution of Company Communications 7 Ratify PricewaterhouseCoopers AG as For For Management Auditors for Fiscal 2009 BEIJING CAPITAL INTL AIRPORT CO. LTD Ticker: 694 Security ID: Y07717104 Meeting Date: JAN 23, 2009 Meeting Type: Special Record Date: DEC 23, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Supply of Power and Energy For For Management Services Agreement 2 Approve Supply of Aviation Safety and For For Management Security Guard Services Agreement 3 Approve Miscellaneous Services For For Management Sub-contracting Agreement 4 Approve Terminals Maintenance Agreement For For Management 5 Elect Zhang Zhizhong as Executive For For Management Director and Authorize Board to Fix His Remuneration BEIJING CAPITAL INTL AIRPORT CO. LTD Ticker: 694 Security ID: Y07717104 Meeting Date: JUN 12, 2009 Meeting Type: Annual Record Date: MAY 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Report of the Board of Directors For For Management 2 Accept Report of the Supervisory For For Management Committee 3 Accept Financial Statements and For For Management Statutory Reports 4 Approve Profit Appropriation Proposal For For Management for the Year Ended Dec. 31, 2008 5 Elect Yam Kum Weng as Non-Executive For For Management Director and Authorize Board to Determine His Remuneration 6 Authorize Board to Arrange Appointment For For Management Letter to be Issued by the Company to Yam Kum Weng and to Do All Such Acts and Things to Effect Such Matters 7 Reappoint PricewaterhouseCoopers Zhong For For Management Tian CPAs Limited Company and PricewaterhouseCoopers, as the Company's PRC and International Auditors, Respectively, and Authorize Board to Fix Their Remuneration 8a Approve the Company to Send or Supply For For Management Corporate Communications to the H Shareholders Through the Company's Website with the Condition that Each Holder of H Shares Has Been Asked Individually 8b Approve the Use of the Company's Own For For Management Website for Sending or Supplying Corporate Communication to Shareholders of H Shares With the Condition that the Company Receives No Objection Within the Period of 28 Days 1 Allow Electronic Distribution of For For Management Company Communications 2a Approve Issuance of Debt Financing For For Management Instruments to Raise Funds in One or Multiple Tranches with a Maximum Amount of Up to RMB 10 Billion (Debt Financing) 2b1 Authorize the Board to Determine and For For Management Deal with All Matters Relating to the Debt Financing Taking Into Account the Specific Needs of the Company and the Market Conditions 2b2 Authorize the Board to Take All Such For For Management Steps Which are Necessary for and Incidental to the Debt Financing and to Approve, Confirm and Ratify the Aforementioned Acts and Steps 2b3 Authorize the Board to Adjust the For For Management Specific Proposal and Related Matters Relating to the Debt Financing in Accordance with the Opinion of the Regulatory Authorities 2b4 Authorize Board to Deal with All For For Management Matters Pertaining to the Validity Period of Their Authorization Relating to the Debt Financing 2b5 Authorize the Board to Grant For For Management Authorization to Any of the Executive Director of the Company to Deal with all Such Matters Relating to the Debt Financing 3a1 Approve Issuance of Corporate Bonds of For For Management Up to RMB 5 Billion (Bonds Issue) 3a2 Approve Any Placing Arrangement to For For Management Existing Shareholders Regarding the Bonds Issue 3a3 Approve Terms of the Bonds Issue For For Management 3a4 Approve Use of Proceeds from the Bonds For For Management Issue 3a5 Approve Validity Period of the Bonds For For Management Issue 3b1 Authorize the Board to Determine and For For Management Deal with All Matters Relating to the Bonds Issue 3b2 Authorize the Board to Take All Such For For Management Steps Which are Necessary for and Incidental to the Bonds Issue 3b3 Authorize the Board to Adjust Specific For For Management Proposal and Related Matters Relating to the Bonds Issue and to Consider Whether to Continue the Bonds Issue 3b4 Authorize the Board to Carry Out the For For Management Guarantee Measures in the Event that the Company is Unable to Defer the Repayment of the Principle and Interest Under the Bonds Issue 3b5 Authorize Board to Deal with All For For Management Matters Pertaining to the Validity Period of Their Authorization Relating to the Bonds Issue 3b6 Authorize the Board to Grant For For Management Authorization to Any of the Executive Director of the Company to Deal with all Such Matters Relating to the Bonds Issue BHP BILLITON LIMITED (FORMERLY BHP LTD.) Ticker: BHP Security ID: Q1498M100 Meeting Date: NOV 27, 2008 Meeting Type: Annual Record Date: NOV 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive and Consider BHP Billiton Plc's For For Management Financial Statements, Directors' Report, and Auditor's Report for the Financial Year Ended June 30, 2008 2 Receive and Consider BHP Billiton Ltd's For For Management Financial Statements, Directors' Report, and Auditor's Report for the Financial Year Ended June 30, 2008 3 Elect Paul Anderson as Director of BHP For For Management Billiton Plc 4 Elect Paul Anderson as Director of BHP For For Management Billiton Ltd 5 Elect Don Argus as Director of BHP For For Management Billiton Plc 6 Elect Don Argus as Director of BHP For For Management Billiton Ltd 7 Elect John Buchanan as Director of BHP For For Management Billiton Plc 8 Elect John Buchanan as Director of BHP For For Management Billiton Ltd 9 Elect David Crawford as Director of BHP For For Management Billiton Plc 10 Elect David Crawford as Director of BHP For For Management Billiton Ltd 11 Elect Jacques Nasser as Director of BHP For For Management Billiton Plc 12 Elect Jacques Nasser as Director of BHP For For Management Billiton Ltd 13 Elect John Schubert as Director of BHP For For Management Billiton Plc 14 Elect John Schubert as Director of BHP For For Management Billiton Ltd 15 Elect Alan Boeckmann as Director of BHP For For Management Billiton Plc 16 Elect Alan Boeckmann as Director of BHP For For Management Billiton Ltd 17 Elect Stephen Mayne as Director of BHP Against Against Shareholder Billiton Plc 18 Elect Stephen Mayne as Director of BHP Against Against Shareholder Billiton Ltd 19 Elect David Morgan as Director of BHP For For Management Billiton Plc 20 Elect David Morgan as Director of BHP For For Management Billiton Ltd 21 Elect Keith Rumble as Director of BHP For For Management Billiton Plc 22 Elect Keith Rumble as Director of BHP For For Management Billiton Ltd 23 Approve KPMG Audit plc as Auditors of For For Management BHP Billiton Plc 24 Approve Issuance of 555.97 Million For For Management Shares at $0.50 Each to BHP Billiton Plc Pursuant to its Group Incentive Schemes 25 Renew the Disapplication of Pre-Emption For For Management Rights in BHP Billiton Plc 26 Authorize Repurchase of Up To 223.11 For For Management Million Shares in BHP Billiton Plc 27i Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on April 30, 2009 27ii Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on May 29, 2009 27iii Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on June 15, 2009 27iv Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on July 31, 2009 27v Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on Sept. 15, 2009 27vi Approve Cancellation of Shares in BHP For For Management Billiton Plc Held by BHP Billiton Ltd. on on Nov. 30, 2009 28 Approve Remuneration Report for the For For Management Financial Year Ended June 30, 2008 29 Approve Amendment to the Group For For Management Incentive Scheme to Increase Target Bonus Amount from 140 Percent to 160 Percent and to Increase the Maximum Bonus from 1.5 to 2.0 Times the Target Bonus Amount 30 Approve Grant of Approximately 49,594 For For Management Deferred Shares, 197,817 Options, and 349,397 Performance Shares to Marius Kloppers, CEO, Pursuant to the Group Incentive Scheme and Long Term Incentive Plan 31 Approve Increase in The Total For For Management Remuneration Pool for Non-Executive Directors of BHP Billiton Plc to $3.8 Million 32 Approve Increase in The Total For For Management Remuneration Pool for Non-Executive Directors of BHP Billiton Ltd to $3.8 Million 33 Approve Amendments to the Articles of For For Management Association of BHP Billiton Plc 34 Approve Amendments to the Constitution For For Management of BHP Billiton Ltd BHP BILLITON PLC Ticker: BLT Security ID: G10877101 Meeting Date: OCT 23, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports for BHP Billiton plc 2 Accept Financial Statements and For For Management Statutory Reports for BHP Billiton Limited 3 Re-elect Paul Anderson as Director of For For Management BHP Billiton plc 4 Re-elect Paul Anderson as Director of For For Management BHP Billiton Limited 5 Re-elect Don Argus as Director of BHP For For Management Billiton plc 6 Re-elect Don Argus as Director of BHP For For Management Billiton Limited 7 Re-elect Dr John Buchanan as Director For For Management of BHP Billiton plc 8 Re-elect Dr John Buchanan as Director For For Management of BHP Billiton Limited 9 Re-elect David Crawford as Director of For For Management BHP Billiton plc 10 Re-elect David Crawford as Director of For For Management BHP Billiton Limited 11 Re-elect Jacques Nasser as Director of For For Management BHP Billiton plc 12 Re-elect Jacques Nasser as Director of For For Management BHP Billiton Limited 13 Re-elect Dr John Schubert as Director For For Management of BHP Billiton plc 14 Re-elect Dr John Schubert as Director For For Management of BHP Billiton Limited 15 Elect Alan Boeckmann as Director of BHP For For Management Billiton plc 16 Elect Alan Boeckmann as Director of BHP For For Management Billiton Limited 17 Elect Stephen Mayne as Director of BHP Against Against Shareholder Billiton plc 18 Elect Stephen Mayne as Director of BHP Against Against Shareholder Billiton Limited 19 Elect Dr David Morgan as Director of For For Management BHP Billiton plc 20 Elect Dr David Morgan as Director of For For Management BHP Billiton Limited 21 Elect Keith Rumble as Director of BHP For For Management Billiton plc 22 Elect Keith Rumble as Director of BHP For For Management Billiton Limited 23 Reappoint KPMG Audit plc as Auditors of For For Management BHP Billiton plc and Authorise the Board to Determine Their Remuneration 24 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 277,983,328 25 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 55,778,030 26 Authorise 223,112,illiton plc For For Management Ordinary Shares for Market Purchase 27i Approve Reduction of the Share Capital For For Management of BHP Billiton plc by the Cancellation of All the Issued Paid Up Shares of USD 0.50 Nominal Value Each Held by BHP Billiton Limited on 30 April 2009 27ii Approve Reduction of the Share Capital For For Management of BHP Billiton plc by the Cancellation of All the Issued Paid Up Shares of USD 0.50 Nominal Value Each Held by BHP Billiton Limited on 29 May 2009 27iii Approve Reduction of the Share Capital For For Management of BHP Billiton plc by the Cancellation of All the Issued Paid Up Shares of USD 0.50 Nominal Value Each Held by BHP Billiton Limited on 15 June 2009 27iv Approve Reduction of the Share Capital For For Management of BHP Billiton plc by the Cancellation of All the Issued Paid Up Shares of USD 0.50 Nominal Value Each Held by BHP Billiton Limited on 31 July 2009 27v Approve Reduction of the Share Capital For For Management of BHP Billiton plc by the Cancellation of All the Issued Paid Up Shares of USD 0.50 Nominal Value Each Held by BHP Billiton Limited on 15 September 2009 27vi Approve Reduction of the Share Capital For For Management of BHP Billiton plc by the Cancellation of All the Issued Paid Up Shares of USD 0.50 Nominal Value Each Held by BHP Billiton Limited on 30 November 2009 28 Approve Remuneration Report For For Management 29 Amend BHP Billiton plc Group Incentive For For Management Scheme; Amend BHP Billiton Limited Group Incentive Scheme 30 Approve Grant of Deferred Shares and For For Management Options under the BHP Billiton Limited Group Incentive Scheme and the Grant of Performance Shares under the BHP Billiton Limited Long Term Incentive Plan to Executive Director, Marius Kloppers 31 Increase Maximum Aggregate Remuneration For For Management Paid by BHP Billiton plc to All Non-Executive Directors Together with the Remuneration Paid to Those Non-Executive Directors by BHP Billiton Limited to USD 3,800,000; Approve this Increase for All Purposes 32 Increase Maximum Aggregate Remuneration For For Management Paid by BHP Billiton Limited to All Non-Executive Directors Together with the Remuneration Paid to Those Non-Executive Directors by BHP Billiton plc to USD 3,800,000; Approve this Increase for All Purposes 33 Amend the Articles of Association of of For For Management BHP Billiton plc 34 Amend the Constitution of BHP Billiton For For Management Limited BIOFARM SA Ticker: Security ID: X07257102 Meeting Date: APR 15, 2009 Meeting Type: Annual Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports for Fiscal 2008 2 Approve Discharge of Directors for For For Management Fiscal 2008 3 Approve Budget for Fiscal Year 2009 For For Management 4 Approve Investment Policy and Activity For For Management Program for Fiscal 2009 5 Ratify Auditors and Fix Duration of For For Management Their Contract 6 Approve May 6, 2009, as Record Date for For For Management Effectiveness of This Meeting's Resolutions 7 Authorize Filing of Required For For Management Documents/Other Formalities BKW FMB ENERGIE AG Ticker: BKWN Security ID: H07815154 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Allocation of Income and For Did Not Vote Management Dividends of CHF 2.30 per Share 3 Amend Articles Re: Changes to Swiss For Did Not Vote Management Law; Right of Board Members to Participate in the Annual Meeting; Shareholding Requirement for Board Members; Auditors 4 Approve Discharge of Board and Senior For Did Not Vote Management Management 5 Elect Hartmut Geldmacher as Director For Did Not Vote Management 6 Ratify Ernst & Young AG as Auditors For Did Not Vote Management BMW GROUP BAYERISCHE MOTOREN WERKE AG Ticker: BMW Security ID: D12096109 Meeting Date: MAY 14, 2009 Meeting Type: Annual Record Date: APR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2008 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.30 per Share Common Share and EUR 0.32 per Preference Share 3 Approve Discharge of Management Board For For Management for Fiscal 2008 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2008 5 Ratify KPMG AG as Auditors for Fiscal For For Management 2009 6.1 Reelect Franz Haniel to the Supervisory For For Management Board 6.2 Reelect Susanne Klatten to the For For Management Supervisory Board 6.3 Elect Robert Lane to the Supervisory For For Management Board 6.4 Reelect Wolfgang Mayrhuber to the For For Management Supervisory Board 6.5 Reelect Joachim Milberg to the For Against Management Supervisory Board 6.6 Reelect Stefan Quandt to the For For Management Supervisory Board 6.7 Elect Juergen Strube to the Supervisory For For Management Board 7 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 8 Amend Articles Re: Audio and Video For For Management Transmission of Annual Meeting due to New German Legislation (Law on Transposition of EU Shareholders' Rights Directive) 9 Amend Articles Re: Voting Procedures For For Management for Supervisory Board Meetings; Adopt D & O Insurance for Supervisory Board Members 10 Approve Creation of EUR 5 Million Pool For For Management of Capital without Preemptive Rights BNP PARIBAS Ticker: BNP Security ID: F1058Q238 Meeting Date: MAY 13, 2009 Meeting Type: Annual/Special Record Date: MAY 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Approve Financial Statements and For For Management Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.00 per Share 4 Approve Auditors' Special Report For For Management Regarding Related-Party Transactions 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Ordinary Share Capital 6 Reelect Claude Bebear as Director For For Management 7 Reelect Jean-Louis Beffa as Director For Against Management 8 Reelect Denis Kessler as Director For Against Management 9 Reelect Laurence Parisot as Director For For Management 10 Reelect Michel Pebereau as Director For For Management 11 Approve Contribution in Kind of For For Management 98,529,695 Fortis Banque Shares by Societe Federale de Participations et d'Investissement (SFPI) 12 Approve Contribution in Kind of For For Management 4,540,hares by Grand Duchy of Luxembourg 13 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 14 Amend Bylaws to Reflect Amendment to For For Management Terms and Conditions of Class B Shares 15 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 16 Authorize Filing of Required For For Management Documents/Other Formalities BOROMIR PROD S.A. (SPICUL BUZAU) Ticker: Security ID: ADPV10697 Meeting Date: SEP 12, 2008 Meeting Type: Special Record Date: AUG 19, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Bylaws For Against Management 2 Close Three Company Facilities For For Management 3 Amend Main Activity of the Facility in For For Management Buzau 4 Approve Sept. 30, 2008, as Record Date For For Management for Effectiveness of This Meeting's Resolutions BOROMIR PROD S.A. (SPICUL BUZAU) Ticker: Security ID: ADPV10697 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: MAR 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Board Report for Fiscal 2008 For For Management 2 Approve Financial Statements and For For Management Allocation of Income for Fiscal 2008 3 Receive Auditor's Report For For Management 4 Approve Budget for Fiscal Year 2009 For For Management 5 Approve Maximum Amount for Investments For For Management in Fiscal 2009 6 Authorize Board to Acquire, Sell, or For Against Management Lease Company Assets, Pledge Assets for Loans 7 Elect Censor For For Management 8 Receive Annual Report For For Management 9 Approve May 18, 2009, as Record Date For For Management for Effectiveness of This Meeting's Resolutions BOROMIR PROD S.A. (SPICUL BUZAU) Ticker: Security ID: ADPV10697 Meeting Date: APR 29, 2009 Meeting Type: Special Record Date: MAR 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Share Repurchase Program For For Management 2 Establish the Maximum Number of Shares For For Management to be Repurchased, Purchase Price Limits, and Duration of the Offer 3 Approve May 18, 2009, as Record Date For For Management for Effectiveness of This Meeting's Resolutions BOUYGUES Ticker: EN Security ID: F11487125 Meeting Date: APR 23, 2009 Meeting Type: Annual/Special Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.60 per Share 4 Approve Auditors' Special Report For Against Management Regarding Related-Party Transactions 5 Reelect Martin Bouygues as Director For For Management 6 Reelect Francis Bouygues as Director For Against Management 7 Reelect Pierre Barberis as Director For For Management 8 Reelect Francois Bertiere as Director For Against Management 9 Reelect Georges Chodron de Courcel as For Against Management Director 10 Reappoint Ernst & Young Audit as For For Management Auditor 11 Appoint Auditex as Alternate Auditor For For Management 12 Authorize Repurchase of Up to 10 For Against Management Percent of Issued Share Capital 13 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 14 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 150 Million 15 Authorize Capitalization of Reserves of For For Management Up to EUR 4 Billion for Bonus Issue or Increase in Par Value 16 Authorize Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 150 Million 17 Authorize Board to Increase Capital in For Against Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote under Items 14 and 16 18 Authorize Board to Set Issue Price for For Against Management 10 Percent of Issued Capital Per Year Pursuant to Issue Authority without Preemptive Rights 19 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 20 Authorize Capital Increase up to For Against Management Aggregate Nominal Amount of EUR 150 Million for Future Exchange Offers 21 Approve Employee Stock Purchase Plan For Against Management 22 Authorize Issuance of Equity upon For Against Management Conversion of a Subsidiary's Equity-Linked Securities up to EUR 150 Million 23 Approve Issuance of Securities For For Management Convertible into Debt up to an Aggregate Amount of EUR 5 Billion 24 Authorize Board to Issue Free Warrants For Against Management with Preemptive Rights During a Public Tender Offer 25 Allow Board to Use All Outstanding For Against Management Capital Authorizations in the Event of a Public Tender Offer or Share Exchange Offer 26 Authorize Filing of Required For For Management Documents/Other Formalities BP PLC Ticker: BP/ Security ID: G12793108 Meeting Date: APR 16, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For Against Management 3 Re-elect Antony Burgmans as Director For For Management 4 Re-elect Cynthia Carroll as Director For For Management 5 Re-elect Sir William Castell as For For Management Director 6 Re-elect Iain Conn as Director For For Management 7 Re-elect George David as Director For For Management 8 Re-elect Erroll Davis, Jr as Director For For Management 9 Elect Robert Dudley as Director For For Management 10 Re-elect Douglas Flint as Director For For Management 11 Re-elect Dr Byron Grote as Director For For Management 12 Re-elect Dr Tony Hayward as Director For For Management 13 Re-elect Andy Inglis as Director For For Management 14 Re-elect Dr DeAnne Julius as Director For For Management 15 Re-elect Sir Tom McKillop as Director For Against Management 16 Re-elect Sir Ian Prosser as Director For For Management 17 Re-elect Peter Sutherland as Director For For Management 18 Reappoint Ernst & Young LLP as Auditors For For Management and Authorise Board to Fix Their Remuneration 19 Authorise 1,800,000,000 Ordinary Shares For For Management for Market Purchase 20 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 1,561,000,000 21 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 234,000,000 22 Approve That a General Meeting Other For For Management Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice BRD GROUPE SOCIETE GENERALE SA Ticker: Security ID: X0300N100 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: APR 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Company and Group Financial For For Management Statements and Statutory Reports 2 Approve Discharge of Directors For For Management 3 Approve Allocation of Income and For For Management Dividends (Proposed Dividend RON 0.72828/Share) 4 Approve Budget and Strategy for Fiscal For For Management Year 2009 5 Approve Remuneration of Directors for For For Management Fiscal 2009 6 Ratify Auditors and Fix Duration of For For Management Auditor Contract 7 Approve May 15, 2009, as Record Date For For Management for Effectiveness of This Meeting's Resolutions BRD GROUPE SOCIETE GENERALE SA Ticker: Security ID: X0300N100 Meeting Date: APR 29, 2009 Meeting Type: Special Record Date: APR 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Bylaws According to the Annex to For For Management the Meeting Notice; Authorize Chairman/CEO Patrick Gelin to Sign the Amended Bylaws 2 Approve Issuance of Bonds Up to EUR 600 For For Management Million in 2009-2010 3 Approve May 15, 2009, as Record Date For For Management for Effectiveness of This Meeting's Resolutions BRE BANK SA Ticker: Security ID: X0742L100 Meeting Date: OCT 27, 2008 Meeting Type: Special Record Date: OCT 20, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Open Meeting None Did Not Vote Management 2 Elect Meeting Chairman For Did Not Vote Management 3 Elect Members of Vote Counting For Did Not Vote Management Commission 4 Receive Presentation by Company's CEO None Did Not Vote Management 5.1 Approve Appointment of Andre Carls as For Did Not Vote Management New Supervisory Board Member 5.2 Approve Terms of Compensation Plan For Did Not Vote Management 5.3 Approve Issuance of Bonds; Approve For Did Not Vote Management Conditional Increase in Share Capital to Guarantee Conversion Rights; Approve Listing and Dematerialization of Newly Issued Shares 5.4 Amend Statute Re: PLN 2.8 Million For Did Not Vote Management Conditional Increase in Share Capital in Connection with Compensation Plan Proposed under Item 5.2 6 Close Meeting None Did Not Vote Management BT GROUP PLC Ticker: BTGOF Security ID: G16612106 Meeting Date: JUL 16, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 10.4 Pence For For Management Per Ordinary Share 4 Re-elect Hanif Lalani as Director For For Management 5 Re-elect Carl Symon as Director For For Management 6 Elect Sir Michael Rake as Director For For Management 7 Elect Gavin Patterson as Director For For Management 8 Elect Eric Daniels as Director For For Management 9 Elect Patricia Hewitt as Director For For Management 10 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors of the Company 11 Authorise Board to Fix Remuneration of For For Management Auditors 12 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 127,000,000 13 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 21,000,000 14 Authorise 774,000,000 Ordinary Shares For For Management for Market Purchase 15 Authorise British Telecommunications For For Management plc to Make EU Political Donations to Political Parties and/or Independent Election Candidates up to GBP 75,000 and to Political Organisations Other Than Political Parties up to GBP 25,000 BULGARIAN AMERICAN CREDIT BANK JSC, SOFIA Ticker: Security ID: X0844J102 Meeting Date: OCT 20, 2008 Meeting Type: Special Record Date: OCT 6, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Fix Number of Supervisory Board For For Management Members; Elect Gerald Byrne and John Power as Supervisory Board Members BULGARIAN AMERICAN CREDIT BANK JSC, SOFIA Ticker: Security ID: X0844J102 Meeting Date: APR 29, 2009 Meeting Type: Annual Record Date: APR 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report and Financial For For Management Statements; Approve Consolidated Annual Report and Financial Statements; Approve Management Report on Company's Operations in Fiscal 2008 2 Approve Allocation of Income For For Management 3 Approve Report by Investor Relations For For Management Officer 4 Approve Auditor's Report For For Management 5 Establish Audit Committee; Elect John For For Management Power, Evgeny Ivanov, Kiril Manov, and Rayka Ontzova as Members of Audit Committee; Approve Term of Office and Remuneration of Members of Audit Committee 6 Approve Discharge of Management and For For Management Supervisory Boards 7 Recall Stephen Filo from Supervisory For For Management Board 8 Approve Remuneration of Supervisory For For Management Board Members 9 Approve Remuneration and Profit Share For For Management Payments of Management Board Members 10 Ratify Deloitte Audit Ltd. as Auditor For For Management 11 Amend Bylaws Re: Supervisory Board For For Management 12 Approve Related-Party Transaction with For For Management Allied Irish Banks PLC Re: Loan Agreement 13 Other Business For Against Management BULGARIAN HOLDING CO CHIMIMPORT JSC, SOFIA Ticker: Security ID: BG1100046066 Meeting Date: JUL 24, 2008 Meeting Type: Annual Record Date: JUL 10, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Management Board Report For For Management 2 Approve Auditor's Report For For Management 3 Approve Financial Statements For For Management 4 Approve Report of Investor Relations For For Management Director 5 Approve Allocation of Income For For Management 6 Approve Discharge of Management and For For Management Supervisory Boards 7 Approve Remuneration of Members of For For Management Management and Supervisory Boards 8 Ratify Auditor For For Management 9 Amend Charter For Against Management 10 Other Business For Against Management BULGARIAN HOLDING CO CHIMIMPORT JSC, SOFIA Ticker: Security ID: X0844K109 Meeting Date: MAR 11, 2009 Meeting Type: Special Record Date: FEB 25, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Charter For Against Management 2 Approve Changes in Composition of For For Management Supervisory Board 3 Elect Members of Audit Commission For For Management BULGARIAN TELECOMMUNICATIONS COMPANY Ticker: Security ID: X0844W103 Meeting Date: JUN 29, 2009 Meeting Type: Annual Record Date: JUN 15, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Approve Financial Statements and For For Management Consolidated Financial Statements 1.2 Approve Auditor's Report For For Management 1.3 Approve Management Board Report on For For Management Company's Operations; Approve Management Board Report on Group's Operations in Fiscal 2008 2 Approve Discharge of Management and For For Management Supervisory Boards 3 Approve Allocation of Income and For For Management Dividends of BGN 0.51 per Share 4.1 Establish Audit Committee For For Management 4.2 Elect Nicolas Duleroy, Corinne For For Management Pankovcin, and Thoman Farley as Audit Committee Members 5 Ratify Auditor For For Management 6 Recall Levon Karekin from Supervisory For For Management Board 7.1 Remove Golden Share Rights from For For Management Preferred Share Type 2 Given to Minsitry of Transport of Bulgaria with Nominal Value of BGN 1.00 and Convert It to Dematerialized Common Share 7.2 Amend Charter Re: Meeting Notice, For Against Management General Meeting, Share Capital, Editorial Changes, Other Changes 8 Approve Acquisition of Kimimpeks - For For Management Trading and Leasing Ltd BURBERRY GROUP PLC Ticker: BRBY Security ID: G1699R107 Meeting Date: JUL 17, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Remuneration Report For For Management 3 Approve Final Dividend of 8.65 Pence For For Management Per Ordinary Share 4 Re-elect Stacey Cartwright as Director For For Management 5 Re-elect Philip Bowman as Director For For Management 6 Reappoint PricewaterhouseCoopers LLP as For For Management Auditors of the Company 7 Authorise Board to Fix Remuneration of For For Management Auditors 8 Authorise Company and its Subsidiaries For For Management to Make EU Political Donations to Political Parties and/or Independent Election Candidates, to Political Organisations Other Than Political Parties and Incur EU Political Expenditure up to GBP 25,000 9 Authorise 43,250,000 Ordinary Shares For For Management for Market Purchase 10 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of GBP 72,000 11 Authorise Issue of Equity or For For Management Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 10,750 12 Approve Cancellation of 1,600,000,000 For For Management Preference Shares in the Authorised Share Capital Which Have Not Been Issued or Agreed to be Issued to Any Person 13 Adopt New Articles of Association For For Management CANON INC. Ticker: 7751 Security ID: J05124144 Meeting Date: MAR 27, 2009 Meeting Type: Annual Record Date: DEC 31, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, With a For For Management Final Dividend of JY 55 2 Amend Articles to Reflect For For Management Digitalization of Share Certificates 3.1 Elect Director For For Management 3.2 Elect Director For For Management 3.3 Elect Director For For Management 3.4 Elect Director For For Management 3.5 Elect Director For For Management 3.6 Elect Director For For Management 3.7 Elect Director For For Management 3.8 Elect Director For For Management 3.9 Elect Director For For Management 3.10 Elect Director For For Management 3.11 Elect Director For For Management 3.12 Elect Director For For Management 3.13 Elect Director For For Management 3.14 Elect Director For For Management 3.15 Elect Director For For Management 3.16 Elect Director For For Management 3.17 Elect Director For For Management 3.18 Elect Director For For Management 3.19 Elect Director For For Management 3.20 Elect Director For For Management 3.21 Elect Director For For Management 3.22 Elect Director For For Management 3.23 Elect Director For For Management 3.24 Elect Director For For Management 3.25 Elect Director For For Management 4 Approve Retirement Bonus for Director For For Management 5 Approve Payment of Annual Bonuses to For For Management Directors 6 Approve Stock Option Plan For For Management CARREFOUR Ticker: CA Security ID: F13923119 Meeting Date: APR 28, 2009 Meeting Type: Annual/Special Record Date: APR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Discharge Directors 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Transaction with Jose-Luis For For Management Duran Re: Severance Payments 4 Approve Transaction with Lars Olofsson For For Management Re: Severance Payments 5 Approve Treatment of Losses and For For Management Dividends of EUR 1.08 per Share 6 Elect Lars Olofsson as Director For For Management 7 Reelect Rene Abate as Director For For Management 8 Reelect Nicolas Bazire as Director For For Management 9 Reelect Jean-Martin Folz as Director For For Management 10 Reappoint Deloitte & Associes as Audito For For Management and BEAS as Alternate Auditor 11 Reappoint KPMG as Auditor For For Management 12 Ratify Bernard Perot as Alternate For For Management Auditor 13 Authorize Repurchase of Up to 10 For Against Management Percent of Issued Share Capital 14 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 15 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 500 Million 16 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 350 Million 17 Authorize Board to Increase Capital in For Against Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 18 Authorize Capitalization of Reserves of For For Management Up to EUR 500 Million for Bonus Issue or Increase in Par Value 19 Authorize up to 3 Percent of Issued For Against Management Capital for Use in Stock Option Plan 20 Authorize up to 0.2 Percent of Issued For Against Management Capital for Use in Restricted Stock Plan 21 Approve Employee Stock Purchase Plan For For Management 22 Approve Employee Stock Purchase Plan For For Management for International Employees CASINO GUICHARD PERRACHON Ticker: CO Security ID: F14133106 Meeting Date: MAY 19, 2009 Meeting Type: Annual/Special Record Date: MAY 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 2.53 per Ordinary Share and EUR 2.57 per Special Share, and Potential Dividends in Mercialys Shares 4 Approve Auditors' Special Report For For Management Regarding Related-Party Transactions 5 Authorize Repurchase of Up to 10 For Against Management Percent of Issued Share Capital 6 Ratify Appointment of Pierre Giacometti For For Management as Director 7 Reelect Abilio Dos Santos Diniz as For For Management Director 8 Reelect Pierre Giacometti as Director For For Management 9 Reelect Henri Giscard d'Estaing as For For Management Director 10 Reelect Philippe Houze as Director For For Management 11 Reelect Marc Ladreit de Lacharriere as For For Management Director 12 Reelect Jean-Charles Naouri as Director For For Management 13 Reelect Gilles Pinoncely as Director For For Management 14 Reelect Gerald de Roquemaurel as For For Management Director 15 Reelect David de Rothschild as Director For For Management 16 Reelect Frederic Saint-Geours as For For Management Director 17 Reelect Euris as Director For For Management 18 Reelect Finatis as Director For For Management 19 Reelect Matignon-Diderot as Director For For Management 20 Reelect Omnium de Commerce et de For For Management Participation as Director 21 Elect Jean-Dominique Comolli as For For Management Director 22 Elect Rose-Marie Van Lerberghe as For For Management Director 23 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 650,000 24 Ratify Maire-Paule Degeilh as Alternate For For Management Auditor 25 Approve Conversion of Preference Shares For For Management without Voting Rights into Ordinary Shares 26 Amend Bylaws Pursuant to Item 25 For For Management 27 Delegation of Powers to the Chairman For For Management and CEO to Execute all Formalities Pursuant to Operation Under Item 25 Above 28 Authorize Issuance of Equity or For Against Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 150 Million 29 Authorize Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 150 Million 30 Authorize Board to Set Issue Price for For Against Management 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights 31 Authorize Board to Increase Capital in For Against Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 32 Authorize Capitalization of Reserves of For For Management Up to EUR 150 Million for Bonus Issue or Increase in Par Value 33 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 34 Set Global Limit for Capital Increase For Against Management to Result from All Issuance Requests at EUR 150 Million 35 Authorize Capital Increase of Up to EUR For Against Management 150 Million for Future Exchange Offers 36 Authorize Board to Issue Free Warrants For Against Management with Preemptive Rights During a Public Tender Offer 37 Authorize Issuance of Equity or For Against Management Equity-Linked Instruments by Companies Owning over 50 Percent of the Company Share Capital 38 Approve Employee Stock Purchase Plan For For Management 39 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares CELESIO AG (FORMERLY GEHE AG) Ticker: CLS1 Security ID: D1497R112 Meeting Date: MAY 8, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2008 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.48 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2008 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2008 5 Ratify Ernst & Young AG as Auditors for For For Management Fiscal 2009 6 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 7 Approve Creation of EUR 65.3 Million For Against Management Pool of Capital without Preemptive Rights 8 Approve Issuance of Warrants/Bonds with For Against Management Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 500 Million; Approve Creation of EUR 21.8 Million Pool of Capital to Guarantee Conversion Rights 9 Elect W. M. Henning Rehder to the For For Management Supervisory Board CEMACON S.A. Ticker: Security ID: X11648106 Meeting Date: DEC 29, 2008 Meeting Type: Special Record Date: DEC 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Board to Contract Loan up to For For Management EUR 5 Million 2 Authorize Director General and For For Management Financial Director to Negotiate, Approve, and Sign Loan Contracts and Loan Guarantees 3 Supplement List of Company Secondary For For Management Activities with Two New Activities CEMACON S.A. Ticker: Security ID: X11648106 Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports for Fiscal 2008 2 Approve Allocation of Income For For Management 3 Approve Budget for Fiscal Year 2009 For For Management 4 Approve Discharge of Directors For For Management CEMACON S.A. Ticker: Security ID: X11648106 Meeting Date: APR 24, 2009 Meeting Type: Special Record Date: MAR 27, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Capitalization of Reserves For For Management for Bonus Issue CENTRAL COOP BK Ticker: Security ID: X10787103 Meeting Date: OCT 10, 2008 Meeting Type: Special Record Date: SEP 26, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Charter For For Management 2 Other Business For Against Management CENTRAL COOP BK Ticker: Security ID: X10787103 Meeting Date: JUN 30, 2009 Meeting Type: Annual Record Date: JUN 16, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Report on Company's Operations For For Management in Fiscal 2008 2 Approve Auditor's Report For For Management 3 Approve Financial Statements and For For Management Allocation of Income 4 Approve Report on Auditor's Work for For For Management Fiscal 2008 5 Approve Report by Investor Relations For For Management Director 6 Approve Discharge of Supervisory and For For Management Management Boards 7 Approve Remuneration, Bonuses, and For Against Management Guarantees for Members of Management and Supervisory Boards 8 Ratify Auditor For For Management 9 Amend Statute; Amend Corporate Purpose For Against Management 10 Recall Nedelin Valchev from Audit For For Management Commission 11 Transact Other Business For Against Management CENTRAL EUROPEAN MEDIA ENTERPRISES LTD Ticker: CETV Security ID: G20045202 Meeting Date: MAY 15, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Ronald S. Lauder as Director For For Management 1.2 Elect Herbert A. Granath as Director For For Management 1.3 Elect Frank Ehmer as Director For For Management 1.4 Elect Charles R. Frank, Jr. as Director For For Management 1.5 Elect Herbert Kloiber as Director For For Management 1.6 Elect Igor Kolomoisky as Director For Withhold Management 1.7 Elect Alfred W. Langer as Director For For Management 1.8 Elect Bruce Maggin as Director For For Management 1.9 Elect Ann Mather as Director For For Management 1.10 Elect Duco Sickinghe as Director For For Management 1.11 Elect Christian Stahl as Director For For Management 1.12 Elect Eric Zinterhofer as Director For For Management 2 Approve Issuance and Sale of Shares to For For Management TW Media Holdings LLC 3 Amendment and Restatement of Amended For Against Management and Restated 1995 Stock Incentive Plan 4 Appoinment of Deloitte LLP as Auditors For For Management and Authorize Board to Fix Their Remuneration CENTRAL JAPAN RAILWAY CO. Ticker: 9022 Security ID: J05523105 Meeting Date: JUN 23, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 4500 2 Amend Articles To Reflect For Against Management Digitalization of Share Certificates - Allow Company to Make Rules on Exercise of Shareholder Rights 3 Elect Director For For Management 4 Appoint Statutory Auditor For For Management CENTRAL TELECOMMUNICATIONS CO. (FORMERLY ELEKTROSVYAZ MO Ticker: ESMO Security ID: X11565102 Meeting Date: JUN 6, 2009 Meeting Type: Annual Record Date: APR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report, Financial For For Management Statements, and Allocation of Income, Including Dividends of RUB 0.5 per Type A Preferred Share and RUB 0.2 per Ordinary Share 2.1 Elect Ruben Amaryan as Director None Against Management 2.2 Elect Nikolay Arutyunov as Director None For Management 2.3 Elect Aleksey Bogdanov as Director None Against Management 2.4 Elect Yekaterina Vasilyeva as Director None Against Management 2.5 Elect Igor Danilenko as Director None Against Management 2.6 Elect Denis Yevstratenko as Director None Against Management 2.7 Elect Aleksandr Ivanov as Director None Against Management 2.8 Elect Aleksey Krivoshapko as Director None Against Management 2.9 Elect Sergey Kuznetsov as Director None Against Management 2.10 Elect Mikhail Leshchenko as Director None Against Management 2.11 Elect Aleksey Lokotkov as Director None Against Management 2.12 Elect Vaagn Martirosyan as Director None Against Management 2.13 Elect Oksana Petrova as Director None Against Management 2.14 Elect Aleksandr Provotorov as Director None Against Management 2.15 Elect Igor Pshenichnikov as Director None Against Management 2.16 Elect Denis Spirin as Director None Against Management 2.17 Elect Vladimir Statin as Director None Against Management 2.18 Elect Yelena Umnova as Director None Against Management 2.19 Elect Oleg Fedorov as Director None For Management 2.20 Elect Roman Filkin as Director None Against Management 2.21 Elect Maksim Tsyganov as Director None Against Management 2.22 Elect Sergey Chernogorodsky as Director None Against Management 2.23 Elect Aleksandr Shevchuk as Director None Against Management 2.24 Elect Yevgeny Yurchenko as Director None Against Management 3.1 Elect Olga Koroleva as Member of Audit For For Management Commission 3.2 Elect Olga Chetverkina as Member of For Against Management Audit Commission 3.3 Elect Natalya Vorobyova as Member of For Against Management Audit Commission 3.4 Elect Lyudmila Kormilitsyna as Member For For Management of Audit Commission 3.5 Elect Natalya Uzlova as Member of Audit For For Management Commission 3.6 Elect Ivan Kiselev as Member of Audit For Against Management Commission 3.7 Elect Polina Burmistrova as Member of For Against Management Audit Commission 3.8 Elect Sergey Pokrovsky as Member of For Against Management Audit Commission 4 Ratify ZAO KPMG as Auditor For For Management 5 Approve New Edition of Charter Re: For For Management Representative Offices; Board of Directors; Other Changes 6 Approve New Edition of Regulations on For For Management Board of Directors 7 Approve Guidelines for Annual For For Management Remuneration of Directors CENTRENERGO Ticker: Security ID: X1164S102 Meeting Date: OCT 30, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Counting Commission, Chairman of For For Management Meeting, Secretary of Meeting; Approve Meeting Procedures 2 Shareholder Proposal: Amend April 26, None Against Shareholder 2007, AGM, Resolution Re: Allocation of Income 3 Shareholder Proposal: Amend April 3, None Against Shareholder 2008, AGM, Resolution Re: Allocation of Income 4 Shareholder Proposal: Amend Statute None Against Shareholder 5 Shareholder Proposal: Amend Internal None Against Shareholder Regulations CENTRENERGO Ticker: Security ID: X1164S102 Meeting Date: MAR 19, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Shareholder Proposal: Elect Counting None For Shareholder Commission, Chairman of Meeting, Secretary of Meeting; Approve Meeting Procedures 2 Shareholder Proposal: Approve None For Shareholder Management Report on Company's Operations in Fiscal 2008; Approve Main Business Activities for 2009 3 Shareholder Proposal: Approve None For Shareholder Supervisory Board Report for Fiscal 2008 4 Shareholder Proposal: Approve Audit None For Shareholder Commission Report for Fiscal 2008 5 Shareholder Proposal: Approve Financial None For Shareholder Statements for Fiscal 2008 6 Shareholder Proposal: Approve None For Shareholder Allocation of Income for Fiscal 2008; Approve Terms of Allocation of Income for Fiscal 2009 7 Shareholder Proposal: Amend Statute None Against Shareholder 8 Shareholder Proposal: Amend Internal None Against Shareholder Regulations 9 Shareholder Proposal: Recall and Elect None Against Shareholder Chairman of Management Board CHELINDBANK JSC Ticker: Security ID: X13063106 Meeting Date: MAY 26, 2009 Meeting Type: Annual Record Date: APR 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report, Financial For For Management Statements, and Allocation of Income, Including Dividends of RUB 0.06 per Ordinary Share and RUB 0.15 per Preferred Share 2 Amend Charter Re: Reserves; General For For Management Meeting 3 Amend Regulations on Company's For For Management Management Re: Fix Size of Management Board at Nine 4 Ratify Peterburgbankaudit Ltd and CJSC For For Management PricewaterhouseCoopers as Auditors 5 Elect Vladimir Kievsky and Aleksandr For For Management Tsypyshev as Members of Audit Commission 6 Elect Aleksander Babin and Evgeny For For Management Okatov as Additional Members of Management 7 Approve Remuneration of Directors in For For Management Amount of RUB 2 million 8 Approve Remuneration of Members of For For Management Audit Commission in Amount of RUB 0.5 million 9.1 Elect Vladimir Andryushchenko as None Against Management Director 9.2 Elect Mikhail Bratishkin as Director None Against Management 9.3 Elect Luiza Bayl as Director None Against Management 9.4 Elect Aleksandr Dolinin as Director None Against Management 9.5 Elect Zoya Koshalko as Director None Against Management 9.6 Elect Vadim Kuzmin as Director None Against Management 9.7 Elect Sergey Kubitsky as Director None For Management 9.8 Elect Tatyana Kosovskaya as Director None Against Management 9.9 Elect Lyubov Litvinenko as Director None Against Management 9.10 Elect Yaroslav Chaban as Director None Against Management 9.11 Elect Marina Chekurova as Director None Against Management 9.12 Elect Andrey Shatin as Director None For Management CHERNOVTSYOBLENERGO JSCG, CHERNOVTSY Ticker: Security ID: X1377Y102 Meeting Date: APR 1, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Members of Vote Counting For For Management Commission, Meeting Chairman, and Meeting Secretary; Approve Meeting Procedures 2 Approve Management Report on Company's For For Management Operations in Fiscal 2008; Approve Company Strategy for Fiscal 2009 3 Approve Supervisory Board Report for For For Management Fiscal 2008 4 Approve Audit Commission Report for For For Management Fiscal 2008 5 Approve Annual Financial Statements For For Management 6 Approve Allocation of Income for Fiscal For For Management 2008; Approve Terms of Allocation of Income for Fiscal 2009 7 Amend Statute For Against Management 8 Amend Internal Regulations For Against Management 9 Recall and Elect Supervisory Board For For Management Members 10 Recall and Elect Members of Audit For For Management Commission 11 Recall and Elect CEO For For Management CHINA MERCHANTS HOLDINGS (INTERNATIONAL) CO. LTD. Ticker: 144 Security ID: Y1489Q103 Meeting Date: JUN 2, 2009 Meeting Type: Annual Record Date: MAY 26, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Consolidated Financial For For Management Statements and Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Fu Yuning as Director For For Management 3b Reelect Hu Zheng as Director For Against Management 3c Reelect Meng Xi as Director For For Management 3d Reelect Yu Liming as Director For Against Management 3e Reelect Kut Ying Hay as Director For For Management 3f Authorize Board to Fix Remuneration of For For Management Directors 4 Reappoint Auditors and Authorize Board For For Management to Fix Their Remuneration 5a Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 5b Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5c Authorize Reissuance of Repurchased For Against Management Shares CHINA MOBILE (HONG KONG) LIMITED Ticker: CHLKF Security ID: Y14965100 Meeting Date: MAY 19, 2009 Meeting Type: Annual Record Date: MAY 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Wang Jianzhou as Director For For Management 3b Reelect Zhang Chunjiang as Director For Against Management 3c Reelect Sha Yuejia as Director For For Management 3d Reelect Liu Aili as Director For For Management 3e Reelect Xu Long as Director For For Management 3f Reelect Moses Cheng Mo Chi as Director For For Management 3g Reelect Nicholas Jonathan Read as For For Management Director 4 Reappoint KPMG as Auditors and For For Management Authorize Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares CLEAR MEDIA LIMITED Ticker: 100 Security ID: G21990109 Meeting Date: MAY 13, 2009 Meeting Type: Annual Record Date: MAY 8, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Reelect Jingsheng Huang as For For Management Non-Executive Director 2b Reelect Han Zi Jing as Executive For For Management Director 2c Reelect Han Zi Dian as Non-Executive For For Management Director 2d Reelect Desmond Murray as Independent For For Management Non-Executive Director 2e Reelect Paul Meyer as Non-Executive For Against Management Director 2f Authorize Board to Fix the Remuneration For For Management of Directors 3 Reappoint Ernst & Young as Auditors and For For Management Authorize Board to Fix Their Remuneration 4 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 5 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 6 Authorize Reissuance of Repurchased For Against Management Shares 7 Adopt the New Share Option Scheme For Against Management (NSOS) and Approve Issuance of Shares and Grant of Options Pursuant to NSOS CNOOC LTD Ticker: CEOHF Security ID: Y1662W117 Meeting Date: MAY 27, 2009 Meeting Type: Annual Record Date: MAY 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Final Dividend For For Management 3a Reelect Wu Guangqi as Executive For For Management Director 3b Reelect Cao Xinghe as Non-Executive For For Management Director 3c Reelect Wu Zhenfang as Non-Executive For For Management Director 3d Reelect Edgar W. K. Cheng as For For Management Independent Non-Executive Director 3e Authorize the Board to Fix Remuneration For For Management of Directors 4 Reappoint Auditors and Authorize the For For Management Board to Fix Their Remuneration 5 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 6 Approve Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights 7 Authorize Reissuance of Repurchased For Against Management Shares 8 Amend Articles of Association For For Management COCA-COLA HELLENIC BOTTLING CO. Ticker: EEEK Security ID: X1435J139 Meeting Date: JUN 18, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Statutory Reports None Did Not Vote Management 2 Accept Financial Statements For Did Not Vote Management 3 Approve Discharge of Board and Auditors For Did Not Vote Management 4 Approve Director Remuneration For Did Not Vote Management 5 Approve Auditors and Fix Their For Did Not Vote Management Remuneration 6 Approve Allocation of Income and For Did Not Vote Management Dividends 7 Elect Members of Audit Committee For Did Not Vote Management 8 Amend Stock Option Plan For Did Not Vote Management 9 Approve Stock Option Plan For Did Not Vote Management COMP HOTELIERA INTERCONTINENTAL S.A. Ticker: Security ID: ADPV10596 Meeting Date: SEP 1, 2008 Meeting Type: Special Record Date: AUG 11, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Consolidated Financial For For Management Statements for Fiscal 2007 2 Ratify Auditors For For Management 3 Approve Sept. 19, 2008, as Record Date For For Management for Effectiveness of This Meeting's Resolutions 4 Authorize Filing of Required For For Management Documents/Other Formalities COMPA SIBIU (FORMERLY COMPA SA) Ticker: Security ID: X1546N102 Meeting Date: APR 24, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Allocation of Income 2 Approve Discharge of Directors For For Management 3 Ratify Auditors For For Management 4 Approve Remuneration of Directors For For Management 5 Approve Budget and Investment Program For For Management for Fiscal Year 2009 6 Approve May 15, 2009, as Record Date For For Management for Effectiveness of This Meeting's Resolutions COMPA SIBIU (FORMERLY COMPA SA) Ticker: Security ID: X1546N102 Meeting Date: APR 24, 2009 Meeting Type: Special Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Board to Modify and Approve For Against Management Company's Organizational Chart 2 Authorize Share Repurchase Program For For Management 3 Approve May 15, 2009, as Record Date For For Management for Effectiveness of This Meeting's Resolutions COMPAGNIE DE SAINT GOBAIN Ticker: SGO Security ID: F80343100 Meeting Date: JUN 4, 2009 Meeting Type: Annual/Special Record Date: JUN 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 1.00 per Share 4 Authorize Payment of Dividends by For For Management Shares 5 Approve Two Transactions Concluded with For For Management BNP Paribas 6 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 7 Elect Gilles Schnepp as Director For Against Management 8 Reelect Gerhard Cromme as Director For Against Management 9 Reelect Jean-Martin Folz as Director For For Management 10 Reelect Michel Pebereau as Director For Against Management 11 Reelect Jean-Cyril Spinetta as Director For For Management 12 Ratify Appointment of Frederic Lemoine For Against Management as Director 13 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 780 million 14 Authorize Issuance of Equity or For Against Management Equity-Linked Securities without Preemptive Rights and Binding Priority Rights up to Aggregate Nominal Amount of EUR 295 Million 15 Authorize Board to Increase Capital in For Against Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 16 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 17 Authorize Capitalization of Reserves of For For Management Up to EUR 95 Million for Bonus Issue or Increase in Par Value 18 Approve Employee Stock Purchase Plan For Against Management 19 Authorize up to 3 Percent of Issued For Against Management Capital for Use in Stock Option Plan 20 Authorize up to 1 Percent of Issued For Against Management Capital for Use in Restricted Stock Plan 21 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 22 Authorize Board to Issue Free Warrants For For Management with Preemptive Rights During a Public Tender Offer or Share Exchange Offer 23 Authorize Filing of Required For For Management Documents/Other Formalities COMPAGNIE FINANCIERE RICHEMONT SA Ticker: CFR Security ID: H25662141 Meeting Date: SEP 10, 2008 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For Did Not Vote Management Statutory Reports 2 Approve Allocation of Income and For Did Not Vote Management Dividends of EUR 0.060 per A Bearer Share and EUR 0.006 per B Registered Share 3 Approve Discharge of Board and Senior For Did Not Vote Management Management 4.1 Elect Johann Rupert as Director For Did Not Vote Management 4.2 Elect Jean-Paul Aeschimann as Director For Did Not Vote Management 4.3 Elect Franco Cologni as Director For Did Not Vote Management 4.4 Elect Lord Douro as Director For Did Not Vote Management 4.5 Elect Yves-Andre Istel as Director For Did Not Vote Management 4.6 Elect Richard Lepeu as Director For Did Not Vote Management 4.7 Elect Ruggero Magnoni as Director For Did Not Vote Management 4.8 Elect Simon Murray as Director For Did Not Vote Management 4.9 Elect Alain Dominique Perrin as For Did Not Vote Management Director 4.10 Elect Norbert Platt as Director For Did Not Vote Management 4.11 Elect Alan Quasha as Director For Did Not Vote Management 4.12 Elect Lord Clifton as Director For Did Not Vote Management 4.13 Elect Jan Rupert as Director For Did Not Vote Management 4.14 Elect Juergen Schrempp as Director For Did Not Vote Management 4.15 Elect Martha Wikstrom as Director For Did Not Vote Management 5 Ratify PricewaterhouseCoopers as For Did Not Vote Management Auditors COMPAGNIE FINANCIERE RICHEMONT SA Ticker: CFR Security ID: H25662141 Meeting Date: OCT 8, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reorganization Plan to Focus For Did Not Vote Management Company as Pure Investment Vehicle and Convert Corporate Form into Partnership Limited by Shares; Approve Related Article Amedments 2 Elect Yves-Andre Istel, Ruggero For Did Not Vote Management Magnoni, Alan Quasha, and Juergen Schrempp as Members of the Board of Overseers (Bundled) 3 Authorize Repurchase of up to Ten For Did Not Vote Management Percent of Issued Share Capital COMPAGNIE FINANCIERE RICHEMONT SA Ticker: CFR Security ID: H25662141 Meeting Date: OCT 9, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reorganization to Focus on Core For Did Not Vote Management Luxury Goods Business and Separation of Investment in British American Tobacco; Approve Related Article Amendments 2 amend Articles re: Global Certificate For Did Not Vote Management for Company's Bearer Shares COMPAGNIE GENERALE DES ETABLISSEMENTS MICHELIN Ticker: ML Security ID: F61824144 Meeting Date: MAY 15, 2009 Meeting Type: Annual/Special Record Date: MAY 12, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income and For For Management Dividends of EUR 1.00 per Share 3 Accept Consolidated Financial For For Management Statements and Statutory Reports 4 Approve Auditors' Special Report For For Management Regarding Related-Party Transactions Mentionning the Absence of Related-Party Transactions 5 Reelect Eric Bourdais de Charbonniere For For Management as Supervisory Board Member 6 Reelect Francois Grappotte as For For Management Supervisory Board Member 7 Authorize Repurchase of Up to 10 For For Management Percent of Issued Share Capital 8 Amend Article 15 of Bylaws Re: Length For For Management of Term for Supervisory Board Members 9 Authorize up to 2 Percent of Issued For For Management Capital for Use in Stock Option Plan COMPANHIA VALE DO RIO DOCE Ticker: VALE Security ID: 204412209 Meeting Date: MAY 22, 2009 Meeting Type: Special Record Date: MAR 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 APPRECIATION OF THE MANAGEMENTS REPORT For For Management AND ANALYSIS, DISCUSSIONAND VOTE ON THE FINANCIAL STATEMENTS FOR THE FISCAL YEAR ENDINGDECEMBER 31, 2008 2 PROPOSAL FOR THE DESTINATION OF PROFITS For Against Management OF THE SAID FISCAL YEARAND APPROVAL OF THE INVESTMENT BUDGET FOR VALE 3 APPOINTMENT OF THE MEMBERS OF THE BOARD For Against Management OF DIRECTORS 4 APPOINTMENT OF THE MEMBERS OF THE For Against Management FISCAL COUNCIL 5 ESTABLISHMENT OF THE REMUNERATION OF For For Management THE SENIOR MANAGEMENT ANDFISCAL COUNCIL MEMBERS 6 TO CHANGE THE LEGAL NAME OF THE COMPANY For For Management TO VALE S.A. , WITH THECONSEQUENT AMENDMENT OF ARTICLE 1 OF VALE S BY-LAWS INACCORDANCE WITH THE NEW GLOBAL BRAND UNIFICATION 7 TO ADJUST ARTICLE 5 OF VALE S BY-LAWS For For Management TO REFLECT THE CAPITALINCREASE RESOLVED IN THE BOARD OF DIRECTORS MEETINGS HELD ONJULY 22, 2, 2008 CONCEFA S.A. Ticker: Security ID: X1313F100 Meeting Date: MAY 21, 2009 Meeting Type: Annual Record Date: APR 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Board Report for Fiscal 2008 For For Management 2 Approve Auditor Report for Fiscal 2008 For For Management 3 Approve Financial Statements for Fiscal For For Management 2008 4 Approve Allocation of Income For For Management 5 Approve Budget for Fiscal Year 2009 For For Management 6 Approve Investment Strategy for Fiscal For For Management Year 2009 7 Approve June 9, 2009, as Record Date For For Management for Effectiveness of This Meeting's Resolutions CONCEFA S.A. Ticker: Security ID: X1313F100 Meeting Date: MAY 21, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Renew with BRD Sibiu: the USD 4 Million For For Management Credit Line, EUR 750,000 Maximum for Letters of Guarantee and Overdraft, and RON 10 Million Maximum for Letters of Guarantee. Supplement the Credit Line with USD 1 Million, and Provide Applicable Guarantees. 2 Approve Renewal of RON 14 Million For For Management Credit Line with BCR Sibiu 3 Authorize Board to Issue Letters of For For Management Guarantee up to EUR 4 Million 4 Approve Contracting of a EUR 2 Million For For Management Credit Line 5 Approve Refinancing of the Loan for the For For Management Construction of the Building on Regele Ferdinand Place 6 Approve Draft Agreement for Merger with For For Management Bravcof SA 7 Approve June 9, 2009, as Record Date For For Management for Effectiveness of This Meeting's Resolutions CONDMAG SA Ticker: Security ID: X1748J107 Meeting Date: APR 28, 2009 Meeting Type: Annual Record Date: APR 21, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Statutory Reports 2 Approve Allocation of Income For For Management 3 Approve Discharge of Directors For For Management 4 Approve Budget for Fiscal Year 2009 For For Management 5 Approve Investment Policy for Fiscal For For Management 2009 6 Approve May 15, 2009, as Record Date For For Management for Effectiveness of This Meeting's Resolutions CONDMAG SA Ticker: Security ID: X1748J107 Meeting Date: MAY 11, 2009 Meeting Type: Special Record Date: MAY 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve RON 5,759,883.9 Capital For For Management Increase with Preemptive Rights by Issuing 57,598,839 Shares with Par Value RON 0.1 2 Approve Implementation of Capital For For Management Increase in Two Stages of Subscription 3 Establish Terms for Both Stages of For For Management Subscription to New Shares 4 Authorize Board to Establish the Total For For Management Number of Subscribed Shares, Company's New Share Capital, and New Shareholder Structure, Resulted from the Capital Increase 5 Approve May 27, 2009, as Record Date For For Management for Effectiveness of This Meeting's Resolutions 6 Authorize Filing of Required For For Management Documents/Other Formalities 7 Cancel Consultancy Agreement between For For Management S.C. Condmag and S.C. Dafora 8 Cancel Consultancy Agreement between For For Management S.C. Flowtex Technology S.A. and S. C. Dafora S.A. CREDIT AGRICOLE SA Ticker: ACA Security ID: F22797108 Meeting Date: MAY 19, 2009 Meeting Type: Annual/Special Record Date: MAY 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and For For Management Discharge Directors 2 Accept Consolidated Financial For For Management Statements and Statutory Reports 3 Approve Allocation of Income and For For Management Dividends of EUR 0.45 per Share 4 Approve Stock Dividend Program (Cash or For For Management Shares) 5 Approve Auditors' Special Report For For Management Regarding Related-Party Transactions 6 Approve Transaction with Georges Pauget For For Management Re: Pension Benefits 7 Approve Transaction with Jean-Yves For For Management Rocher Re: Pension Benefits 8 Approve Transaction with Jacques For For Management Lenormand Re: Pension Benefits 9 Approve Transaction with Jean-Frederic For For Management de Leusse Re: Pension Benefits 10 Reelect SAS Rue La Boetie as Director For Against Management 11 Reelect Gerard Cazals as Director For Against Management 12 Reelect Noel Dupuy as Director For Against Management 13 Reelect Carole Giraud as Director For Against Management 14 Reelect Dominique Lefebvre as Director For Against Management 15 Ratify Appointment of Patrick Clavelou For Against Management as Director 16 Reelect Patrick Clavelou as Director For Against Management 17 Elect Laurence Dors Meary as Director For For Management 18 Approve Remuneration of Directors in For For Management the Aggregate Amount of EUR 950,000 19 Authorize Repurchase of Up to 10 For For Management Percent of Ordinary Share Capital 20 Authorize Repurchase of Up to 10 For Against Management Percent of Preference Share Capital, Subject to Approval of Item 23, 24, 36, or 37 21 Amend Article 10.2 of Bylaws Re: For For Management Maximum Number of Terms for Directors 22 Authorize New Class of Preferred Stock For Against Management and Amend Bylaws Accordingly, Subject to Approval of Item 23, 24, 36, or 37 23 Authorize Issuance of Preferred Stock For Against Management with Preemptive Rights for Up to Aggregate Nominal Amount of EUR 2,226,342,496, Subject to Approval of Item 22 24 Authorize Issuance of Preferred Stock For Against Management without Preemptive Rights for Up to Aggregate Nominal Amount of EUR 2,226,342,496, Subject to Approval of Item 22 25 Authorize Board to Increase Capital in For Against Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 26 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 3.3 Billion 27 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 1 Billion 28 Authorize Board to Increase Capital in For For Management the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above 29 Authorize Capital Increase of up to 10 For For Management Percent of Issued Capital for Future Acquisitions 30 Authorize Board to Set Issue Price for For Against Management 10 Percent of Issued Capital Pursuant to Issuance Authority without Preemptive Rights 31 Set Global Limit for Capital Increase For Against Management to Result from Issuance Requests under Items 23 through 30 at EUR 5.5 Billion 32 Approve Issuance of Securities For For Management Convertible into Debt up to an Aggregate Amount of EUR 5 Billion 33 Authorize Capitalization of Reserves of For For Management Up to EUR 1 Billion for Bonus Issue or Increase in Par Value 34 Approve Employee Stock Purchase Plan For For Management 35 Approve Stock Purchase Plan Reserved For For Management for International Employees 36 Approve Employee Preferred Stock For Against Management Purchase Plan, Subject to Approval of Item 22 37 Approve Employee Preferred Stock For Against Management Purchase Plan for International Employees, Subject to Approval of Item 22 38 Approve Reduction in Share Capital via For For Management Cancellation of Repurchased Shares 39 Approve Reduction in Share Capital via For Against Management Cancellation of Repurchased Preference Shares 40 Authorize Filing of Required For For Management Documents/Other Formalities CRH PLC Ticker: CRHCF Security ID: G25508105 Meeting Date: MAY 6, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Approve Dividends For For Management 3a Reelect W.P. Egan as Director For For Management 3b Reelect J.M. de Jong as Director For For Management 3c Reelect M. Lee as Director For For Management 3d Reelect G.A. Culpepper as Director For For Management 3e Reelect A. Manifold as Director For For Management 3f Reelect W.I. O'Mahony as Director For For Management 3g Reelect M.S. Towe as Director For For Management 4 Authorize Board to Fix Remuneration of For For Management Auditors 5 Increase in Authorized Share Capital For For Management 6 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights 7 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 8 Authorize Share Repurchase For For Management 9 Amend Articles of Association Re: For For Management Treasury Shares 10 Authorize Reissuance of Treasury Shares For For Management 11 Approve Scrip Dividend Program For For Management 12 Approve Notice of Period for For For Management Extraordinary General Meetings 13 Amend Articles of Association For For Management CRIMENERGO OJSC Ticker: Security ID: X1760H104 Meeting Date: DEC 25, 2008 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Counting Commission, Chairman of For For Management Meeting, Secretary of Meeting; Approve Meeting Agenda 2 Approve Debt Restructuring Agreement For Against Management 3 Amend Chater and Internal Regulations For Against Management CRIMENERGO OJSC Ticker: Security ID: X1760H104 Meeting Date: MAR 12, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Counting Commission, Chairman of For For Management Meeting, and Secretary of Meeting; Approve Agenda of Meeting 2 Approve Management Report on Company's For For Management Operations in Fiscal 2008; Approve Main Business Activities for 2009 3 Approve Supervisory Board Report For For Management 4 Approve Audit Commission Report For For Management 5 Approve Financial Statements For For Management 6 Approve Allocation of Income for Fiscal For For Management 2008; Approve Terms of Allocation of 2009 Income 7 Approve Additional Agreements Regarding For Against Management Restructuring of Energy-Supply Contracts between OJSC Crimenergo and Energorinok CURANUM AG (FORMERLY BONIFATIUS HOSPITAL & SENIORENRESIDENZEN AG) Ticker: Security ID: D1648V103 Meeting Date: JUL 24, 2008 Meeting Type: Annual Record Date: JUL 3, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2007 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.10 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2007 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2007 5 Ratify Wirtschaftstreuhand GmbH as For For Management Auditors for Fiscal 2008 6a Elect Bernd Scheweling to the For For Management Supervisory Board 6b Elect Uwe Ganzer to the Supervisory For For Management Board 7 Amend Articles Re: Location of General For For Management Meeting 8 Approve Remuneration of Supervisory For For Management Board 9 Approve Creation of EUR 16.3 Million For For Management Pool of Capital without Preemptive Rights 10 Approve Cancellation of Unused Pool of For For Management Conditional Capital I 11 Approve Cancellation of 2000 Stock For For Management Option Plan; Cancel Capital Pool Reserved for 2000 Stock Option Plan (Kapital II) 12 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares DAFORA S.A. Ticker: Security ID: RODAFRACNOR5 Meeting Date: JUL 7, 2008 Meeting Type: Special Record Date: JUN 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Closure of Company's Branch For Did Not Vote Management Dafora-France S.A.S.U. 2 Validate Board Resolutions to Liquidate For Did Not Vote Management Two Company Branches and Opening of Departments and Worksites to Replace Them 3 Validate Board Resolutions to Liquidate For Did Not Vote Management Company Branch Total Apahida and Opening of a Worksite in Apahida, which will continue the Branch's Activity 4 Approve Closing of Metal Constructions For Did Not Vote Management Branch; Analyze the Posibility of Creating of a Worksite to Replace It 5 Approve Amendment of Company's For Did Not Vote Management Corporate Purpose by Adding Eight New Items to the List of Company's Activities 6 Approve Amendment of Corporate Purpose For Did Not Vote Management of Foraj Branch, by Adding New Items to the List of its Activities 7 Approve Amendment of Corporate Purpose For Did Not Vote Management of Constructii Branch, by Adding New Items to the List of its Activities 8 Approve July 23, 2008, as Record Date For Did Not Vote Management for Effectiveness of This Meeting's Resolutions DAFORA S.A. Ticker: Security ID: X1824C109 Meeting Date: JUL 7, 2008 Meeting Type: Special Record Date: JUN 25, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Closure of Company's Branch For For Management Dafora-France S.A.S.U. 2 Validate Board Resolutions to Liquidate For For Management Two Company Branches and Opening of Departments and Worksites to Replace Them 3 Validate Board Resolutions to Liquidate For For Management Company Branch Total Apahida and Opening of a Worksite in Apahida, which will continue the Branch's Activity 4 Approve Closing of Metal Constructions For For Management Branch; Analyze the Posibility of Creating of a Worksite to Replace It 5 Approve Amendment of Company's For For Management Corporate Purpose by Adding Eight New Items to the List of Company's Activities 6 Approve Amendment of Corporate Purpose For For Management of Foraj Branch, by Adding New Items to the List of its Activities 7 Approve Amendment of Corporate Purpose For For Management of Constructii Branch, by Adding New Items to the List of its Activities 8 Approve July 23, 2008, as Record Date For For Management for Effectiveness of This Meeting's Resolutions DAFORA S.A. Ticker: Security ID: X1824C109 Meeting Date: SEP 15, 2008 Meeting Type: Special Record Date: SEP 1, 2008 # Proposal Mgt Rec Vote Cast Sponsor 1 Authorize Company Representative to For For Management Participate at Salflom SRL EGM on Sept. 15, 2008 2a Authorize Company to Continue Guarantee For For Management for Loan Taken by Salconserv SA from Bancpost SA, Should Salconserv SA Transfer by Novation its Loan to Private Bank SA 2b Authorize Dafora Representative to For For Management Negotiate as Guarantor the Terms of Novation Contract, and Ratify it on Company's Behalf, the Guaranteed Amount not to Exceed EUR 3.75 Million Plus Interest and Commissions 3a Authorize Company to Guarantee For For Management Revolving Credit Line Taken by Salconserv SA from Bancpost SA, not to Exceed EUR 1.5 Million 3b Authorize Dafora Representative to For For Management Negotiate as Guarantor with Bancpost SA the Loan Contract of EUR 1.5 Million 4 Approve Loan Agreement as Joint Debtor For For Management with Salflom SA of EUR 250,000 Credit Line from Banca Italo-Romena 5 Approve Oct. 1, 2008, as Record Date For For Management for Effectiveness of This Meeting's Resolutions DAFORA S.A. Ticker: Security ID: X1824C109 Meeting Date: FEB 12, 2009 Meeting Type: Special Record Date: JAN 30, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Third Party Loan Guarantee for For For Management RON 1 Million Loan Taken by Salflom SRL from Volksbank Romania SA 2 Authorize Company Representative to For For Management Negotiate and Ratify Addendum to Loan Agreement Between Salflom SRL and Volksbank Romania 3 Authorize Company Representative to For For Management Represent Dafora SA at Salflom SRL Shareholder Meeting 4 Approve Feb. 27, 2009, as Record Date For For Management for Effectiveness of This Meeting's Resolutions DAFORA S.A. Ticker: Security ID: X1824C109 Meeting Date: APR 6, 2009 Meeting Type: Special Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Amend Articles Board-Related For For Management 2 Approve Apr. 22, 2009, as Record Date For For Management for Effectiveness of This Meeting's Resolutions DAFORA S.A. Ticker: Security ID: X1824C109 Meeting Date: APR 6, 2009 Meeting Type: Special Record Date: MAR 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Recall Directors; Elect New Directors For For Management and Establish their Remuneration 2 Approve Employment Contract with For For Management Directors 3 Approve Apr. 22, 2009, as Record Date For For Management for Effectiveness of This Meeting's Resolutions DAFORA S.A. Ticker: Security ID: X1824C109 Meeting Date: APR 27, 2009 Meeting Type: Annual Record Date: APR 10, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Financial Statements and Board For For Management Report for Fiscal 2008 2 Approve Auditor's Report For For Management 3 Approve Allocation of Income For For Management 4 Approve Budget for Fiscal Year 2009 For For Management 5 Approve Investment Plan for Fiscal 2009 For For Management 6 Approve May 14, 2009, as Record Date For For Management for Effectiveness of This Meeting's Resolutions DAIKIN INDUSTRIES LTD. Ticker: 6367 Security ID: J10038115 Meeting Date: JUN 26, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 19 2 Amend Articles To Reflect For For Management Digitalization of Share Certificates 3 Authorize Share Repurchase Program For For Management 4.1 Appoint Statutory Auditor For Against Management 4.2 Appoint Statutory Auditor For For Management 5 Appoint Alternate Statutory Auditor For For Management 6 Approve Annual Bonus Payment to For For Management Directors DAIMLER AG Ticker: DAI Security ID: D1668R123 Meeting Date: APR 8, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2008 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.60 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2008 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2008 5 Ratify KPMG AG as Auditors for Fiscal For For Management 2009 6 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 7 Authorize Use of Financial Derivatives For For Management when Repurchasing Shares 8.1 Elect Gerard Kleisterlee to the For For Management Supervisory Board 8.2 Reelect Manfred Schneider to the For For Management Supervisory Board 8.3 Elect Lloyd Trotter to the Supervisory For For Management Board 8.4 Reelect Bernhard Walter to the For For Management Supervisory Board 8.5 Reelect Lynton Wilson to the For For Management Supervisory Board 9 Approve Affiliation Agreements with For For Management EvoBus GmbH 10 Amend Articles Re: Convocation of For For Management General Meeting due to New German Legislation (Law on Transposition of EU Shareholders' Rights Directive) 11 Approve Creation of EUR 1 Billion Pool For For Management of Capital without Preemptive Rights DALSVYAZ Ticker: Security ID: X6940B109 Meeting Date: JUN 10, 2009 Meeting Type: Annual Record Date: APR 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Annual Report, Financial For For Management Statements, and Allocation of Income; Approve Dividends of RUB 5.48 per Preferred Share and RUB 2.72 per Ordinary Share 2.1 Elect Irina Arkhipova as Director None Against Management 2.2 Elect Denis Afanasiev as Director None Against Management 2.3 Elect Kirill Bagachenko as Director None Against Management 2.4 Elect Ekaterina Vasilieva as Director None Against Management 2.5 Elect Nikolay Veretennikov as Director None Against Management 2.6 Elect Vyacheslav Gurkin as Director None Against Management 2.7 Elect Sergey Kerber as Director None Against Management 2.8 Elect Mikhail Kobishchanov as Director None Against Management 2.9 Elect Mikhail Kritsky as Director None Against Management 2.10 Elect Mikhail Leshchenko as Director None Against Management 2.11 Elect Sergey Listovchenko as Director None Against Management 2.12 Elect Igor Polovnev as Director None Against Management 2.13 Elect Nadezhda Psareva as Director None Against Management 2.14 Elect Oleg Seregin as Director None Against Management 2.15 Elect Vladimir Statin as Director None Against Management 2.16 Elect Aleksey Tukhkur as Director None Against Management 2.17 Elect Elena Umnova as Director None Against Management 2.18 Elect Natalia Feoktistova as Director None Against Management 2.19 Elect Nadezhda Filippova as Director None Against Management 2.20 Elect Maksim Tsyganov as Director None Against Management 2.21 Elect Aleksandr Shevchuk as Director None For Management 2.22 Elect Evgeny Yurchenko as Director None Against Management 3.1 Elect Valentina Veremyanina as Member For For Management of Audit Commission 3.2 Elect Tatyana Zubova as Member of Audit For Against Management Commission 3.3 Elect Olga Koroleva as Member of Audit For For Management Commission 3.4 Elect Sergey Podosinov as Member of For For Management Audit Commission 3.5 Elect Igor Repin as Member of Audit For Against Management Commission 3.6 Elect Tamara Chernikova as Member of For Against Management Audit Commission 4 Amend Charter For For Management 5 Amend Regulations on Board of Directors For For Management 6 Ratify ZAO KPMG as Auditor For For Management 7 Approve Remuneration of Directors For For Management DANSKE BANK AS (FORMERLY DEN DANSKE BANK) Ticker: DANSKE Security ID: K22272114 Meeting Date: MAY 14, 2009 Meeting Type: Special Record Date: MAY 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Creation of DKK 24 Billion Pool For Against Management of Capital with or without Preemptive Rights 2 Amend Articles to Reflect the Hybrid For For Management Core Capital Raised in Connection with the State-Funded Capital Injections DENSO CORP. Ticker: 6902 Security ID: J12075107 Meeting Date: JUN 24, 2009 Meeting Type: Annual Record Date: MAR 31, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Allocation of Income, with a For For Management Final Dividend of JPY 13 2 Amend Articles To Reflect For For Management Digitalization of Share Certificates 3.1 Elect Director For For Management 3.2 Elect Director For For Management 3.3 Elect Director For For Management 3.4 Elect Director For For Management 3.5 Elect Director For For Management 3.6 Elect Director For For Management 3.7 Elect Director For For Management 3.8 Elect Director For For Management 3.9 Elect Director For For Management 3.10 Elect Director For For Management 3.11 Elect Director For For Management 4.1 Appoint Statutory Auditor For For Management 4.2 Appoint Statutory Auditor For For Management 5 Approve Stock Option Plan For For Management 6 Approve Retirement Bonus Payment for For For Management Statutory Auditor DEUTSCHE BANK AG Ticker: DB Security ID: D18190898 Meeting Date: MAY 26, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2008 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.50 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2008 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2008 5 Ratify KPMG AG as Auditors for Fiscal For For Management 2009 6 Authorize Repurchase of Up to Five For For Management Percent of Issued Share Capital for Trading Purposes 7 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 8 Amend Articles Re: Registration for the For For Management General Meeting 9 Amend Articles Re: Electronic Media For For Management Transmission of Annual Meeting due to New German Legislation (Law on Transposition of EU Shareholders' Rights Directive) 10 Approve Creation of EUR 128 Million For For Management Pool of Capital without Preemptive Rights 11 Approve Creation of EUR 176.6 Million For For Management Pool of Capital without Preemptive Rights 12 Approve Creation of EUR 314.9 Million For For Management Pool of Capital with Preemptive Rights 13 Approve Issuance of Warrants/Bonds with For For Management Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 9 Billion; Approve Creation of EUR 256 Million Pool of Capital to Guarantee Conversion Rights DEUTSCHE BOERSE AG Ticker: DB1 Security ID: D1882G119 Meeting Date: MAY 20, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2008 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 2.10 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2008 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2008 5a Elect Richard Berliand to the For For Management Supervisory Board 5b Elect Joachim Faber to the Supervisory For For Management Board 5c Elect Manfred Gentz to the Supervisory For For Management Board 5d Elect Richard Hayden to the Supervisory For For Management Board 5e Elect Craig Heimark to the Supervisory For For Management Board 5f Elect Konrad Hummler to the Supervisory For For Management Board 5g Elect David Krell to the Supervisory For For Management Board 5h Elect Hermann-Josef Lamberti to the For For Management Supervisory Board 5i Elect Friedrich Merz to the Supervisory For For Management Board 5j Elect Thomas Neisse to the Supervisory For For Management Board 5k Elect Gerhard Roggemann to the For For Management Supervisory Board 5l Elect Erhard Schipporeit to the For For Management Supervisory Board 6 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares; Authorize Use of Financial Derivatives When Repurchasing Shares 7a Amend Articles Re: Terms of Convocation For For Management of Annual Meeting due to New German Legislation (Law on Transposition of EU Shareholders' Rights Directive) 7b Amend Articles Re: Voting Rights For For Management Representation at the Annual Meeting due to New German Legislation (Law on Transposition of EU Shareholders' Rights Directive) 7c Amend Articles Re: Audio and Video For For Management Transmission of Annual Meeting due to New German Legislation (Law on Transposition of EU Shareholders' Rights Directive) 8 Ratify KPMG AG as Auditors for Fiscal For For Management 2009 DEUTSCHE POST AG Ticker: DPW Security ID: D19225107 Meeting Date: APR 21, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2008 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.60 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2008 4 Approve Discharge of Supervisory Board For For Management for Fiscal 2008 5 Ratify PricewaterhouseCoopers AG as For For Management Auditors for Fiscal 2009 6 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 7 Authorize Use of Financial Derivatives For For Management when Repurchasing Shares 8 Approve Creation of EUR 240 Million For For Management Pool of Capital without Preemptive Rights 9a Elect Ulrich Schroeder to the For For Management Supervisory Board 9b Elect Henning Kagermann to the For For Management Supervisory Board 9c Elect Stefan Schulte to the Supervisory For For Management Board 10 Amend Articles Re: Proxy Voting and For For Management Location of General Meeting DEUTSCHE TELEKOM AG Ticker: DTLSF Security ID: D2035M136 Meeting Date: APR 30, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports for Fiscal 2008 (Non-Voting) 2 Approve Allocation of Income and For For Management Dividends of EUR 0.78 per Share 3 Approve Discharge of Management Board For For Management for Fiscal 2008 4 Approve Postponement of Discharge for For For Management Former Supervisory Board Member Klaus Zumwinkel for Fiscal 2008 5 Approve Discharge of Supervisory Board For For Management Members, Excluding Klaus Zumwinkel, for Fiscal 2008 6 Ratify PricewaterhouseCoopers AG as For For Management Auditors for Fiscal 2009 7 Authorize Share Repurchase Program and For For Management Reissuance or Cancellation of Repurchased Shares 8 Elect Joerg Asmussen to the Supervisory For For Management Board 9 Elect Ulrich Schroeder to the For For Management Supervisory Board 10 Approve Affiliation Agreements with For For Management Subsidiary Interactive Media CCSP GmbH 11 Approve Creation of EUR 2.2 Billion For For Management Pool of Capital without Preemptive Rights 12 Approve Creation of EUR 38.4 Million For For Management Pool of Capital without Preemptive Rights 13 Amend Articles Re: Audio/Video For For Management Transmission of Annual Meeting due to New German Legislation (Law on Transposition of EU Shareholders' Rights Directive) 14 Amend Articles Re: Attestation of For For Management Shareholding and Voting Rights Representation at Annual Meeting due to New German Legislation (Law on Transposition of EU Shareholders' Rights Directive) DEVIN AD, SOFIA Ticker: Security ID: X1869L105 Meeting Date: JUN 16, 2009 Meeting Type: Annual Record Date: JUN 2, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Board of Directors Report on For For Management Company's Operations in Fiscal 2008; Approve Financial Statements 2 Approve Discharge of Members of Board For For Management of Directors 3 Approve Allocation of Income For For Management 4 Ratify Auditor For For Management 5 Approve Pledging of Assets for Debt Re: For For Management Loan Agreement with Raiffeisenbank Bulgaria EAD and Alpha Bank Sofia DEXIA SA Ticker: DEXB Security ID: B3357R218 Meeting Date: JUN 24, 2009 Meeting Type: Special Record Date: # Proposal Mgt Rec Vote Cast Sponsor I Receive Special Board Report None Did Not Vote Management II Receive Special Auditor Report None Did Not Vote Management III.1 Approve Issuance of Warrants for the For Did Not Vote Management Belgian and French States, Corresponding Capital Increase, Potential Issuance of Profit Shares Convertible into Shares and Articles Amendment
